Exhibit 10.4

 

 

 

REGISTRATION RIGHTS AGREEMENT

 

by and among

 

IDEARC INC.

 

and

 

THE HOLDERS NAMED HEREIN

 

--------------------------------------------------------------------------------

 

Dated as of December 31, 2009

 

--------------------------------------------------------------------------------

 

 

 

--------------------------------------------------------------------------------


 

TABLE OF CONTENTS

 

 

Page

 

 

1.   Definitions

1

 

 

2.   Securities Act Shelf Registration

4

 

 

(a)   Shelf Registration

4

 

 

(b)   Effective Registration Statement

5

 

 

3.   Securities Act Registration on Request

6

 

 

(a)   Request

6

 

 

(b)   Registration of Other Securities

7

 

 

(c)   Registration Statement Form

7

 

 

(d)   Effective Registration Statement

8

 

 

(e)   Selection of Underwriters

8

 

 

(f)   Priority in Registration

9

 

 

(g)   Shelf Registrations

9

 

 

4.   Piggyback Registration

10

 

 

5.   Expenses

11

 

 

6.   Registration Procedures

11

 

 

7.   Underwritten Offerings

16

 

 

(a)   Requested Underwritten Offerings

16

 

 

(b)   Piggyback Underwritten Offerings: Priority

16

 

 

(c)   Selling Holders to be Parties to Underwriting Agreement

17

 

 

(d)   Holdback Agreements

18

 

 

8.   Preparation: Reasonable Investigation

18

 

 

(a)   Registration Statements

18

 

 

(b)   Confidentiality

19

 

i

--------------------------------------------------------------------------------


 

 

Page

 

 

9.   Postponements

19

 

 

10.   Indemnification

20

 

 

(a)   Indemnification by the Company

20

 

 

(b)   Indemnification by the Offerors and Sellers

21

 

 

(c)   Notices of Losses, etc.

22

 

 

(d)   Contribution

22

 

 

(e)   Indemnification Payments

23

 

 

11.   Registration Rights to Others

23

 

 

12.   Adjustments Affecting Registrable Common Stock

23

 

 

13.   Exchange Act Reports

23

 

 

14.   Rule 144 and Rule 144A

23

 

 

15.   Amendments and Waivers

24

 

 

16.   Nominees for Beneficial Owners

24

 

 

17.   Assignment

24

 

 

18.   Calculation of Percentage or Number of Shares of Registrable Common Stock

25

 

 

19.   Termination of Registration Rights

25

 

 

20.   Miscellaneous

25

 

 

(a)   Further Assurances

25

 

 

(b)   Headings

25

 

 

(c)   Conflicting Instructions

25

 

 

(d)   Remedies

25

 

 

(e)   Entire Agreement

26

 

 

(f)   Notices

26

 

 

(g)   Governing Law

26

 

 

(h)   Venue; No Jury Trial

26

 

ii

--------------------------------------------------------------------------------


 

 

Page

 

 

(i)   Severability

26

 

 

(j)   Counterparts

27

 

 

SCHEDULES:

 

 

 

SCHEDULE A — ORIGINAL HOLDERS

 

SCHEDULE B — NOTICES

 

 

 

EXHIBIT:

 

 

 

EXHIBIT A — FORM OF SELLING STOCKHOLDER QUESTIONNAIRE

 

 

iii

--------------------------------------------------------------------------------


 

REGISTRATION RIGHTS AGREEMENT

 

This REGISTRATION RIGHTS AGREEMENT, dated as of December 31, 2009 (this
“Agreement”), is entered into by and among (i) Idearc Inc., a Delaware
corporation (the “Company”), (ii) Paulson & Co. Inc., a Delaware corporation, on
behalf of the several investment funds and accounts managed by it (“Paulson”),
and (iii) each other holder of Registrable Common Stock (as hereinafter defined)
of the Company which, together with its Affiliates (as defined below),
beneficially owns as of the Effective Date (as defined below) at least five
percent (5%) of the shares of Registrable Common Stock issued pursuant to the
Plan (as defined below) on the Effective Date (the “Other Holders”, each of
which shall be deemed a party hereto pursuant to the Plan without the necessity
of executing this Agreement; each of Paulson and, for so long as the ownership
requirement set forth in clause (iii) is satisfied, each Other Holder,
individually, a “Holder” and, collectively, the “Holders”).

 

This Agreement is being entered into in connection with the acquisition of
Common Stock (as hereinafter defined) on the date hereof by Paulson and the
Other Holders (collectively, the “Original Holders”) pursuant to the Plan (as
hereinafter defined) and, with respect to Paulson, pursuant to that certain
Standby Purchase Agreement, dated as of November 18, 2009, by and between
Paulson and the Company and that certain First Amendment to the Standby Purchase
Agreement dated as of December 31, 2009.  The Original Holders are listed on
Schedule A hereto.

 

To induce the Original Holders to vote in favor of the Plan, and to accept the
issuance of Common Stock by the Company under the Plan, the Company has
undertaken to register Registrable Common Stock under the Securities Act (as
hereinafter defined) and to take certain other actions with respect to the
Registrable Common Stock.  This Agreement sets forth the terms and conditions of
such undertaking.

 

In consideration of the premises and the mutual agreements set forth herein, the
parties hereto hereby agree as follows:

 

1.   Definitions.  Unless otherwise defined herein, capitalized terms used
herein and in the recitals above shall have the following meanings:

 

“Affiliate” of a Person means any Person that directly, or indirectly through
one or more intermediaries, controls, or is controlled by, or is under common
control with, such other Person.  For purposes of this definition, “control”
means the ability of one Person to direct the management and policies of another
Person.

 

“Agreement” has the meaning set forth in the preamble hereto.

 

“beneficial ownership” (and related terms such as “beneficially owned” or
“beneficial owner”) has the meaning set forth in Rule 13d-3 under the Exchange
Act.

 

“Board of Directors” means the board of directors of the Company.

 

“Business Day” means any day except a Saturday, Sunday or other day on which
commercial banks in New York City are authorized or required by law to be
closed.

 

--------------------------------------------------------------------------------


 

“Commission” means the U.S. Securities and Exchange Commission.

 

“Common Stock” means the common stock, par value $0.01 per share, of the
Company.

 

“Company” has the meaning set forth in the preamble hereto.

 

“Company Indemnitee” has the meaning set forth in Section 10(a) hereof.

 

“Effective Date” means the effective date of the Plan pursuant to the terms
thereof.

 

“Exchange Act” means the Securities Exchange Act of 1934, as amended, and the
rules and regulations thereunder, or any similar or successor statute.

 

“Expenses” means all expenses incident to the Company’s performance of or
compliance with its obligations under this Agreement, including, without
limitation, all registration, filing, listing, stock exchange and FINRA fees
(including, without limitation, all fees and expenses of any “qualified
independent underwriter” required by the rules of FINRA), all fees and expenses
of complying with state securities or blue sky laws (including, without
limitation, the fees, disbursements and other charges of counsel for the
underwriters in connection with blue sky filings), all word processing,
duplicating and printing expenses, messenger, telephone and delivery expenses,
all rating agency fees, the fees, disbursements and other charges of counsel for
the Company and of its independent public accountants, including, without
limitation, the expenses incurred in connection with “cold comfort” letters
required by or incident to such performance and compliance, the fees and
expenses incurred in connection with the listing of the securities to be
registered on each securities exchange or national market system on which
similar securities issued by the Company are then listed, any fees and
disbursements of underwriters customarily paid by issuers or sellers of
securities, the reasonable fees, disbursements and other charges of one firm of
counsel in each applicable jurisdiction (per registration statement prepared) to
the Holders making a request pursuant to Section 2(a), 3(a) or 4 hereof
(selected by the Holders beneficially owning a majority of the shares of
Registrable Common Stock covered by such registration), the fees and expenses of
any special experts retained by the Company in connection with such
registration, and the fees and expenses of other Persons retained by the
Company, but excluding underwriting discounts and commissions and applicable
transfer taxes, if any, in each case relating to the shares of Registrable
Common Stock sold by the Selling Holders, which discounts, commissions and
transfer taxes shall be borne by the seller or Selling Holders; provided, that,
if the Company shall, in accordance with Section 4 or Section 9 hereof, not
register any securities with respect to which it had given written notice of its
intention to register to Holders, notwithstanding anything to the contrary in
the foregoing, all reasonable out-of-pocket expenses incurred by such requesting
Holders in connection with such registration (other than the reasonable fees,
disbursements and other charges of counsel other than the one firm of counsel
referred to above) shall be deemed to be Expenses.

 

“FINRA” shall mean the Financial Industry Regulatory Authority.

 

“Holder” and “Holders” have the meanings set forth in the preamble hereto.

 

2

--------------------------------------------------------------------------------


 

“Initial Shelf” has the meaning set forth in Section 3(a) hereof.

 

“Initiating Holder” has the meaning set forth in Section 3(a) hereof.

 

“Initiating Request” has the meaning set forth in Section 3(a) hereof.

 

“Loss” and “Losses” have the meanings set forth in Section 10(a) hereof.

 

“Minimum Ownership Trigger” has the meaning set forth in Section 2(a) hereof.

 

“Offering Documents” has the meaning set forth in Section 10(a) hereof.

 

“Original Holders” has the meaning set forth in the preamble hereto.

 

“Other Holders” has the meaning set forth in the preamble hereto.

 

“Person” means any individual, corporation, partnership, limited liability
company, firm, joint venture, association, joint stock company, trust,
unincorporated organization, governmental or regulatory body or subdivision
thereof or other entity.

 

“Piggyback Requesting Holder” has the meaning set forth in Section 4 hereof.

 

“Plan” means the Plan of Reorganization, dated December 21, 2009, confirmed by
order of the United States Bankruptcy Court for the Northern District of Texas,
Dallas Division, dated December 22, 2009, in the chapter 11 case commenced by
the Company and certain of its Subsidiaries.

 

“Public Offering” means a public offering and sale of Common Stock pursuant to
an effective registration statement under the Securities Act.

 

“Questionnaire” has the meaning set forth in Section 2(a) hereof.

 

“Registrable Common Stock” means any share of Common Stock beneficially owned by
the Holders from time to time, provided, however, that a share of Common Stock
will cease to be Registrable Common Stock (i) after it has been sold under a
registration statement effected pursuant hereto, (ii) after it has been sold to
the public in compliance with Rule 144 promulgated under the Securities Act, or
(iii) if it may be sold to the public in compliance with Rule 144 promulgated
under the Securities Act; provided that, in the case of clause (iii), a share of
Common Stock beneficially owned by a Holder from time to time will cease to be
Registrable Common Stock only at such time, if any, as all shares of Registrable
Common Stock beneficially owned by such Holder are able to be sold in a single
transaction under Rule 144.

 

“Securities Act” means the Securities Act of 1933, as amended, and the rules and
regulations thereunder, or any similar or successor statute.

 

“Selling Holder Indemnitee” has the meaning set forth in Section 10(b) hereof.

 

“Selling Holders” means the Holders requesting to be registered pursuant hereto.

 

3

--------------------------------------------------------------------------------


 

“Shelf Filing Date” has the meaning set forth in Section 2(a) hereof.

 

“Shelf Registration” has the meaning set forth in Section 2(a) hereof.

 

“Shelf Registration Statement” has the meaning set forth in Section 2(a) hereof.

 

“Subsidiary” shall mean, with respect to any Person, any corporation, limited
liability company, partnership, association or other business entity of which
fifty percent (50%) or more of the total voting power of shares of capital stock
entitled (without regard to the occurrence of any contingency) to vote generally
in the election of directors, managers or trustees thereof, or fifty percent
(50%) or more of the equity interest therein, is at the time owned or
controlled, directly or indirectly, by any Person or one or more of the other
Subsidiaries of such Person or a combination thereof.

 

“Transfer” means any direct or indirect transfer, sale, offer, assignment,
exchange, distribution, mortgage, pledge, hypothecation or other disposition. 
“Transferor” and “Transferee” have correlative meanings.

 

2.   Securities Act Shelf Registration.

 

(a)          Shelf Registration.  Subject to Paulson and its Affiliates
beneficially owning more than 20% of the then outstanding Registrable Common
Stock on the Effective Date or at any time between the Effective Date and the
date that is 270 days after the Effective Date (the “Minimum Ownership
Trigger”), within thirty (30) days after the Company is eligible to file a
registration statement on Form S-3 (the “Shelf Filing Date”), the Company shall
file a shelf registration statement (as it may be amended or supplemented from
time to time, a “Shelf Registration Statement”) pursuant to Rule 415 promulgated
under the Securities Act (a “Shelf Registration”) providing for the sale by
Paulson and its Affiliates (in accordance with the requirements of this
Section 2(a)) of any and all of the Registrable Common Stock beneficially owned
by Paulson and its Affiliates and for the sale of any and all of the Registrable
Common Stock beneficially owned by the Other Holders who comply with the
requirements of this Section 2(a).  The Company shall use its best efforts to
have such Shelf Registration Statement declared effective by the Commission as
soon as practicable.  Subject to Section 9(b), the Company agrees to use its
reasonable best efforts to keep the Shelf Registration Statement continuously
effective under Rule 415 of the Securities Act until the earliest to occur of
(i) the third anniversary of the date such Shelf Registration Statement
initially is declared effective by the Commission (plus a number of Business
Days equal to the number of Business Days, if any, that the Shelf Registration
Statement is not kept effective (including any days for which the use of the
prospectus is suspended pursuant to Section 9(b)) after the initial date of its
effectiveness and prior to the third anniversary thereof), (ii) the day after
the date on which all of the Registrable Common Stock covered by the Shelf
Registration Statement has been sold pursuant to the Shelf Registration
Statement or (iii) the first date on which there shall cease to be any
Registrable Common Stock covered by such Shelf Registration Statement.  The
Company further agrees, if necessary, to supplement or amend the Shelf
Registration Statement, if required by the rules, regulations or instructions
applicable to the registration form used by the Company for such Shelf
Registration or by the Securities Act or by any other rules and regulations
thereunder for shelf registration, and the Company agrees to furnish to the
Holders whose Registrable

 

4

--------------------------------------------------------------------------------


 

Common Stock is included in such Shelf Registration Statement copies of any such
supplement or amendment promptly after its being issued or filed with the
Commission.

 

Notwithstanding any other provision hereof, no Selling Holders’ Registrable
Common Stock shall be included in the Shelf Registration Statement unless and
until such Selling Holder furnishes to the Company a fully completed notice and
questionnaire substantially in the form attached hereto as Exhibit A (the
“Questionnaire”) and such other information in writing as the Company may
reasonably request in writing for use in connection with the Shelf Registration
Statement and any related application to be filed with or under state securities
laws.  At least thirty (30) days prior to the filing of the Shelf Registration
Statement, the Company will provide to the Holders notice of its intention to
file the Shelf Registration Statement, the form of Questionnaire and such other
information the Company may reasonably request to be provided by the Holders.
 In order to be named as a selling stockholder in the Shelf Registration
Statement at the time of effectiveness of the Shelf Registration Statement and
to include in the Shelf Registration Statement all Registrable Common Stock
requested to be included for sale by the Selling Holders, each Selling Holder
must no later than twenty (20) days following its receipt of notice sent by the
Company as set forth in the previous sentence, furnish to the Company in writing
the completed Questionnaire and such other information reasonably requested by
the Company and the Company will include information in the completed
Questionnaire and such other information, if any, in the Shelf Registration
Statement, as necessary and in a manner so that upon effectiveness of the Shelf
Registration Statement, the Selling Holder will be permitted to deliver the
Shelf Registration Statement to purchasers of the Seller Holder’s Registrable
Common Stock.  From and after the date that the Shelf Registration Statement
becomes effective, upon receipt of a completed Questionnaire and such other
information that the Company may reasonably request in writing, if any, the
Company shall (i) as promptly as practicable after the date on which the
Questionnaire is delivered, and in any event within the later of (x) 10 Business
Days after receipt of such Questionnaire or (y)  10 Business Days after the
expiration of any suspension pursuant to Section 9(b) in effect when the
Questionnaire is delivered, file any amendments or supplements to the Shelf
Registration Statement necessary for such Selling Holder to be named as a
selling stockholder and to include in the Shelf Registration Statement all
Registrable Common Stock requested to be included for sale by such Selling
Holder or, if not permitted to name such Selling Holder as a selling stockholder
by supplement, file any necessary post-effective amendment to the Shelf
Registration Statement or prepare and, if required by applicable law, file any
amendment or supplement to any document so that such Selling Holder is named as
a selling stockholder, and use its reasonable best efforts to cause such
post-effective amendment to be declared effective as promptly as practicable;
provided that the Company shall not be obligated to file more than one
(1) post-effective amendment for Paulson and one (1) post-effective amendment
for Other Holders in any ninety (90) day period.

 

(b)         Effective Registration Statement.  A Shelf Registration pursuant to
Section 2(a) hereof shall not be deemed to have been effected

 


(I)                                     UNLESS A REGISTRATION STATEMENT WITH
RESPECT THERETO HAS BEEN DECLARED EFFECTIVE BY THE COMMISSION AND REMAINS
EFFECTIVE IN COMPLIANCE WITH THE PROVISIONS OF THE SECURITIES ACT AND THE LAWS
OF ANY STATE OR OTHER JURISDICTION APPLICABLE TO THE DISPOSITION OF REGISTRABLE
COMMON STOCK COVERED BY SUCH REGISTRATION STATEMENT UNTIL SUCH TIME AS ALL OF
SUCH REGISTRABLE COMMON STOCK HAVE BEEN DISPOSED OF IN

 

5

--------------------------------------------------------------------------------


 


ACCORDANCE WITH SUCH REGISTRATION STATEMENT OR THERE SHALL CEASE TO BE ANY
REGISTRABLE COMMON STOCK COVERED BY SUCH SHELF REGISTRATION STATEMENT (PROVIDED
THAT SUCH PERIOD NEED NOT EXCEED THE APPLICABLE PERIOD PROVIDED FOR IN
SECTION 2(A)), OR


 


(II)                                  IF, AFTER IT HAS BECOME EFFECTIVE, SUCH
REGISTRATION IS SUBJECT TO ANY STOP ORDER, INJUNCTION OR OTHER ORDER OR
REQUIREMENT OF THE COMMISSION OR OTHER GOVERNMENTAL OR REGULATORY AGENCY OR
COURT PREVENTING THE SALE OF SECURITIES UNDER SUCH REGISTRATION STATEMENT FOR
ANY REASON (OTHER THAN A VIOLATION OF APPLICABLE LAW SOLELY BY ANY SELLING
HOLDER AND HAS NOT THEREAFTER BECOME EFFECTIVE).

 

3.   Securities Act Registration on Request.


 

(a)          Request.  At any time and from time to time when a Shelf
Registration Statement filed by the Company pursuant to Section 2(a) hereof (the
“Initial Shelf”) is not effective, any Holder (the “Initiating Holder”) may make
a written request (the “Initiating Request”) to the Company for the registration
with the Commission under the Securities Act (on Form S-3 or, if Form S-3 is not
then available to the Company, Form S-1 or any other appropriate form) covering
the sale of all or part of the Registrable Common Stock then held by the
Initiating Holder, which request shall specify the number of shares to be
disposed of by the Initiating Holder, the proposed plan of distribution therefor
and whether or not a Shelf Registration Statement is being requested.  Upon the
receipt of any Initiating Request for registration pursuant to this
Section 3(a), the Company promptly shall notify in writing all other Holders of
the receipt of such request and will use its reasonable best efforts to effect,
at the earliest practicable date, such registration under the Securities Act of

 


(I)                                     THE REGISTRABLE COMMON STOCK WHICH THE
COMPANY HAS BEEN SO REQUESTED TO REGISTER BY THE INITIATING HOLDER, AND


 


(II)                                  ALL OTHER REGISTRABLE COMMON STOCK WHICH
THE COMPANY HAS BEEN REQUESTED TO REGISTER BY ANY OTHER HOLDERS BY WRITTEN
REQUEST GIVEN TO THE COMPANY WITHIN TWENTY (20) DAYS AFTER THE GIVING OF WRITTEN
NOTICE BY THE COMPANY TO SUCH OTHER HOLDERS OF THE INITIATING REQUEST (OR TEN
(10) DAYS IF THE COMPANY STATES IN SUCH WRITTEN NOTICE OR GIVES TELEPHONIC
NOTICE TO SUCH OTHER HOLDERS, WITH WRITTEN CONFIRMATION TO FOLLOW PROMPTLY
THEREAFTER, STATING THAT (I) SUCH REGISTRATION WILL BE ON FORM S-3 (OR, IF
FORM S-3 IS NOT THEN AVAILABLE TO THE COMPANY, FORM S-1 OR ANY OTHER APPROPRIATE
FORM) AND (II) SUCH SHORTER PERIOD OF TIME IS REQUIRED BECAUSE OF A PLANNED
FILING DATE),

 

all to the extent necessary to permit the disposition (in accordance with
Section 3(c) hereof) of the Registrable Common Stock to be so registered;
provided, that,

 

(A)                              THE COMPANY SHALL NOT BE REQUIRED TO EFFECT
MORE THAN A TOTAL OF SIX (6) REGISTRATIONS PURSUANT TO THIS
SECTION 3(A) REQUESTED BY PAULSON (IF THE MINIMUM OWNERSHIP TRIGGER HAS BEEN
MET; OTHERWISE THREE (3) REGISTRATIONS) AND THREE (3) REGISTRATIONS REQUESTED BY
ALL OTHER HOLDERS,

 

(B)                                IF THE INTENDED METHOD OF DISTRIBUTION IS AN
UNDERWRITTEN PUBLIC OFFERING, THE COMPANY SHALL NOT BE REQUIRED TO EFFECT SUCH
REGISTRATION

 

6

--------------------------------------------------------------------------------


 

PURSUANT TO THIS SECTION 3(A) UNLESS SUCH UNDERWRITING SHALL BE CONDUCTED ON A
“FIRM COMMITMENT” BASIS,

 

(C)                                THE COMPANY SHALL NOT BE REQUIRED TO EFFECT
ANY REGISTRATION PURSUANT TO THIS SECTION 3(A) MORE THAN TWO TIMES IN ANY
12-MONTH PERIOD,

 

(D)                               ANY SELLING HOLDER WHOSE REGISTRABLE COMMON
STOCK WAS TO BE INCLUDED IN ANY SUCH REGISTRATION PURSUANT TO THIS SECTION 3(A),
BY WRITTEN NOTICE TO THE COMPANY, MAY WITHDRAW SUCH REQUEST, AND THE COMPANY
SHALL NOT EFFECT SUCH REGISTRATION IN THE EVENT THAT THE SELLING HOLDERS THAT
HAVE NOT ELECTED TO WITHDRAW BENEFICIALLY OWN, IN THE AGGREGATE, LESS THAN THE
PERCENTAGE OF THE SHARES OF REGISTRABLE COMMON STOCK REQUIRED TO INITIATE A
REQUEST UNDER THIS SECTION 3(A),

 

(E)                                 THE COMPANY SHALL NOT BE REQUIRED TO EFFECT
ANY REGISTRATION TO BE EFFECTED PURSUANT TO THIS SECTION 3(A) UNLESS EITHER
(X) AT LEAST FIVE PERCENT (5%) OF THE SHARES OF COMMON STOCK OUTSTANDING AT THE
TIME OF SUCH REQUEST ARE TO BE INCLUDED IN SUCH REGISTRATION OR (Y) THE MARKET
VALUE OF THE SHARES OF COMMON STOCK TO BE INCLUDED IN SUCH REGISTRATION
STATEMENT (MEASURED AS OF THE DATE OF THE INITIATING REQUEST) IS AT LEAST TEN
MILLION DOLLARS ($10,000,000), AND

 

(F)                                 A SHELF REGISTRATION EFFECTED UNDER THIS
SECTION 3(A) SHALL COMPLY WITH THE PROCEDURES SET FORTH IN THE SECOND PARAGRAPH
OF SECTION 2(A).

 

(b)         Registration of Other Securities.  Whenever the Company shall effect
a registration pursuant to Section 3(a) hereof, no securities other than
(i) Registrable Common Stock and (ii) subject to Section 3(f), Common Stock to
be sold by the Company for its own account shall be included among the
securities covered by such registration unless the Selling Holders beneficially
owning not less than a majority of the shares of Registrable Common Stock to be
covered by such registration shall have consented in writing to the inclusion of
such other securities.

 

(c)          Registration Statement Form.  Except as provided in Section 3(a),
registrations under Section 3(a) hereof shall be on such appropriate
registration statement form prescribed by the Commission under the Securities
Act as shall be selected by the Company and as shall permit the disposition of
the Registrable Common Stock pursuant to an underwritten offering unless the
Selling Holders beneficially owning at least a majority of the shares of
Registrable Common Stock requested to be included in such registration statement
determine otherwise, in which case pursuant to the method of distribution
determined by such Selling Holders.  The Company agrees to include in any such
registration statement filed pursuant to Section 3(a) hereof all information
which the Selling Holders beneficially owning at least a majority of shares of
the Registrable Common Stock covered by such registration statement effected
pursuant hereto, upon advice of counsel, shall reasonably request.  The Company
shall use its reasonable best efforts to become eligible to use Form S-3 and,
after becoming eligible to use Form S-3, shall use its reasonable best efforts
to remain eligible to use Form S-3.

 

7

--------------------------------------------------------------------------------


 

(d)         Effective Registration Statement.  A registration requested pursuant
to Section 3(a) hereof shall not be deemed to have been effected

 


(I)                                     UNLESS A REGISTRATION STATEMENT WITH
RESPECT THERETO HAS BEEN DECLARED EFFECTIVE BY THE COMMISSION AND REMAINS
EFFECTIVE IN COMPLIANCE WITH THE PROVISIONS OF THE SECURITIES ACT AND THE LAWS
OF ANY STATE OR OTHER JURISDICTION APPLICABLE TO THE DISPOSITION OF REGISTRABLE
COMMON STOCK COVERED BY SUCH REGISTRATION STATEMENT UNTIL SUCH TIME AS ALL OF
SUCH REGISTRABLE COMMON STOCK HAVE BEEN DISPOSED OF IN ACCORDANCE WITH SUCH
REGISTRATION STATEMENT OR THERE SHALL CEASE TO BE ANY REGISTRABLE COMMON STOCK
COVERED BY SUCH REGISTRATION STATEMENT, PROVIDED, THAT, EXCEPT WITH RESPECT TO
ANY SHELF REGISTRATION, SUCH PERIOD NEED NOT EXCEED NINETY (90) DAYS (PLUS A
NUMBER OF BUSINESS DAYS EQUAL TO THE NUMBER OF BUSINESS DAYS, IF ANY, THAT THE
REGISTRATION STATEMENT IS NOT KEPT EFFECTIVE (INCLUDING ANY DAYS FOR WHICH THE
USE OF THE PROSPECTUS IS SUSPENDED PURSUANT TO SECTION 9(B)) AFTER THE INITIAL
DATE OF ITS EFFECTIVENESS AND PRIOR TO THE EXPIRATION OF SUCH NINETY (90) DAY
PERIOD), AND, PROVIDED, FURTHER, THAT WITH RESPECT TO ANY SHELF REGISTRATION,
SUCH PERIOD NEED NOT EXTEND BEYOND THE PERIOD PROVIDED FOR IN
SECTION 3(G) HEREOF,


 


(II)                                  IF, AFTER IT HAS BECOME EFFECTIVE, SUCH
REGISTRATION IS SUBJECT TO ANY STOP ORDER, INJUNCTION OR OTHER ORDER OR
REQUIREMENT OF THE COMMISSION OR OTHER GOVERNMENTAL OR REGULATORY AGENCY OR
COURT PREVENTING THE SALE OF SECURITIES UNDER SUCH REGISTRATION STATEMENT FOR
ANY REASON (OTHER THAN A VIOLATION OF APPLICABLE LAW SOLELY BY ANY SELLING
HOLDER AND HAS NOT THEREAFTER BECOME EFFECTIVE) OR


 


(III)                               IF, IN THE CASE OF AN UNDERWRITTEN OFFERING,
THE CONDITIONS TO CLOSING SPECIFIED IN AN UNDERWRITING AGREEMENT TO WHICH THE
COMPANY IS A PARTY ARE NOT SATISFIED OR WAIVED OTHER THAN BY REASON OF ANY
BREACH OR FAILURE BY ANY SELLING HOLDER.


 

The Selling Holders to be included in a registration statement pursuant to
Section 3(a) may at any time terminate such request for registration in
accordance with Section 3(a)(ii)(D).

 

(e)          Selection of Underwriters.  Notwithstanding anything to the
contrary set forth in this Agreement, in connection with any registration
requested by Paulson pursuant to Section 3(a) or any registration pursuant to
which Paulson exercises its piggyback rights pursuant to Section 4 hereof (other
than in the case of any offering or registration initiated by the Company for
its own account), Paulson shall have the right in its sole discretion to require
that the sale of its Registrable Common Stock included in such registration be
made in an underwritten offering on a “firm commitment” basis.  The underwriter
or underwriters of each underwritten offering, if any, of the Registrable Common
Stock to be registered pursuant to Section 2(a) or 3(a) hereof shall be selected
by Paulson or, if Paulson and its Affiliates do not beneficially own a majority
of the shares of Registrable Common Stock to be registered, then the Selling
Holders beneficially owning at least a majority of the shares of Registrable
Common Stock to be registered.  In the case of any offering or registration
initiated by the Company for its own account or any other offering not effected
pursuant to Section 2(a) or 3(a) hereof, including any offering pursuant to
which the Holders shall have piggyback rights pursuant to Section 4 hereof, the
Company shall select a nationally recognized underwriter (or underwriters) for
such offering in its sole

 

8

--------------------------------------------------------------------------------


 

discretion; provided that, the Company shall not identify any Holder or
subsequent purchaser of Registrable Common Stock as an underwriter in any public
disclosure with the Commission or any trading market without the prior written
consent of such Holder or such subsequent purchaser, as the case may be.  If the
Company is required by law to identify any such party as an underwriter in any
public disclosure or filing with the Commission or any trading market, it must
notify such party in advance and such party shall have the option, in its sole
discretion, to consent to such identification as an underwriter within five
(5) Business Days or such party shall be deemed to have consented to have its
Registrable Common Stock removed from the applicable registration statement.

 

(f)            Priority in Registration.  If a registration pursuant to
Section 2(a) or 3(a) hereof involves an underwritten Public Offering, and the
managing underwriter of such underwritten offering shall advise the Company in
writing (with a copy to each Selling Holder requesting that Registrable Common
Stock be included in such registration statement) that, in its opinion, the
number of shares of Registrable Common Stock requested to be included in such
registration exceeds the number of such securities that can be sold in such
offering within a price range stated to such managing underwriter by Selling
Holders beneficially owning at least a majority of the shares of Registrable
Common Stock requested to be included in such registration to be acceptable to
such Selling Holders (such writing to state the basis of such opinion and the
approximate number of securities which the managing underwriter believes may be
included in such offering without such effect), then the Company shall include
in such registration, to the extent of the number of shares which the Company is
so advised the managing underwriter believes can be sold in such offering,
(i) first, all Registrable Common Stock requested to be registered or included
in an underwritten Public Offering pursuant to Section 2(a) or 3(a) by Paulson
and its Affiliates (if the Minimum Ownership Trigger has been met), if any,
(ii) second, all Registrable Common Stock requested to be registered or included
in an underwritten Public Offering pursuant to Section 2(a) or 3(a) pro rata
among the Other Holders (or the Holders if clause (i) is not operable because
the Minimum Ownership Trigger has not been met) on the basis of the number of
shares of Registrable Common Stock requested to be registered by all such Other
Holders (or such Holders if clause (i) is not operable because the Minimum
Ownership Trigger has not been met), if any, (iii) third, securities that the
Company proposed to issue and sell for its own account, if any, and (iv) fourth,
other securities, if any.

 

(g)         Shelf Registrations.  If one or more demands made pursuant to
Section 3(a) hereof are for a Shelf Registration, the period for which the Shelf
Registration Statement in connection with the first Shelf Registration requested
pursuant to Section 3(a) must remain effective need not extend beyond one
(1) year from the date on which such Shelf Registration Statement initially was
declared effective by the Commission and the period for which any subsequent
Shelf Registration Statement in connection with the subsequent Shelf
Registration requested pursuant to Section 3(a) must remain effective need not
extend beyond nine (9) months from the date on which such Shelf Registration
Statement initially was declared effective by the Commission (plus, in each
case, a number of Business Days equal to the number of Business Days, if any,
that the Shelf Registration Statement is not kept effective (including any days
for which the use of the prospectus is suspended pursuant to Section 9(b)) after
the initial date of its effectiveness and prior to such first-year or
nine-month, as the case may be, anniversary thereof). The Company further
agrees, if necessary, to supplement or amend the Shelf Registration Statement,
if required by the rules, regulations or instructions applicable to the
registration form

 

9

--------------------------------------------------------------------------------


 

used by the Company for such Shelf Registration or by the Securities Act or by
any other rules and regulations thereunder for shelf registration, and the
Company agrees to furnish to the Holders whose Registrable Common Stock is
included in such Shelf Registration Statement copies of any such supplement or
amendment promptly after its being issued or filed with the Commission.

 

4.   Piggyback Registration.  If the Company, at any time when a Shelf
Registration Statement covering all outstanding shares of Registrable Common
Stock is not effective, proposes to register Common Stock under the Securities
Act by registration on any forms (other than Form S-4 or S-8 or any successor or
similar form(s)), whether or not pursuant to registration rights granted to
other holders of its securities and whether or not for sale for its own account,
it shall give prompt written notice to all of the Holders of its intention to do
so and of such Holders’ rights under this Section 4, which notice, in any event,
shall be given at least 30 days prior to such proposed registration.  Upon the
written request of any Holder receiving notice of such proposed registration
(each, a “Piggyback Requesting Holder”) made within 20 days after the receipt of
any such notice (or 10 days if the Company states in such written notice or
gives telephonic notice to the Holders, with written confirmation to follow
promptly thereafter, stating that (i) such registration will be on Form S-3 (or,
if Form S-3 is not then available to the Company, Form S-1 or any other
appropriate form) and (ii) such shorter period of time is required because of a
planned filing date), which request shall specify the Registrable Common Stock
intended to be disposed of by such Piggyback Requesting Holder and the minimum
offering price per share at which such Piggyback Requesting Holder is willing to
sell its Registrable Common Stock, the Company shall, subject to
Section 7(b) hereof, effect the registration under the Securities Act of all
Registrable Common Stock which the Company has been so requested to register by
the Piggyback Requesting Holders thereof; provided that,

 

(A)                              PRIOR TO THE EFFECTIVE DATE OF THE REGISTRATION
STATEMENT FILED IN CONNECTION WITH SUCH REGISTRATION OR, IN THE CASE OF A SHELF
REGISTRATION STATEMENT, PRIOR TO THE DELIVERY OF A PRELIMINARY PROSPECTUS
RELATED TO SUCH OFFERING, AND, IN ANY EVENT, PROMPTLY FOLLOWING RECEIPT OF
NOTIFICATION BY THE COMPANY FROM THE MANAGING UNDERWRITER (IF AN UNDERWRITTEN
OFFERING) OF A RANGE OF PRICES AT WHICH SUCH SECURITIES ARE LIKELY TO BE SOLD,
THE COMPANY SHALL SO ADVISE EACH PIGGYBACK REQUESTING HOLDER OF SUCH PRICE, AND
IF SUCH PRICE IS BELOW THE MINIMUM PRICE WHICH SHALL BE ACCEPTABLE TO SUCH
PIGGYBACK REQUESTING HOLDER, SUCH PIGGYBACK REQUESTING HOLDER SHALL THEN HAVE
THE RIGHT IRREVOCABLY TO WITHDRAW ITS REQUEST TO HAVE ITS REGISTRABLE COMMON
STOCK INCLUDED IN SUCH REGISTRATION STATEMENT, BY DELIVERY OF WRITTEN NOTICE OF
SUCH WITHDRAWAL TO THE COMPANY WITHIN FIVE (5) BUSINESS DAYS OF ITS BEING
ADVISED OF SUCH PRICE, WITHOUT PREJUDICE TO THE RIGHTS OF ANY SUCH PIGGYBACK
REQUESTING HOLDER TO INCLUDE REGISTRABLE COMMON STOCK IN ANY FUTURE REGISTRATION
(OR REGISTRATIONS) PURSUANT TO THIS SECTION 4 OR TO CAUSE SUCH REGISTRATION TO
BE EFFECTED AS A REGISTRATION UNDER SECTION 3(A) HEREOF, AS THE CASE MAY BE;

 

(B)                                IF AT ANY TIME AFTER GIVING WRITTEN NOTICE OF
ITS INTENTION TO REGISTER THE OFFER FOR SALE OF ANY SECURITIES AND PRIOR TO THE
EFFECTIVE DATE OF THE REGISTRATION STATEMENT FILED IN CONNECTION WITH SUCH
REGISTRATION OR, IN THE CASE OF A SHELF REGISTRATION STATEMENT, PRIOR TO THE
CONSUMMATION OF SUCH OFFERING, THE

 

10

--------------------------------------------------------------------------------


 

COMPANY SHALL DETERMINE FOR ANY REASON NOT TO REGISTER OR TO DELAY REGISTRATION
OF SUCH SECURITIES, THE COMPANY MAY, AT ITS ELECTION, GIVE WRITTEN NOTICE OF
SUCH DETERMINATION TO EACH PIGGYBACK REQUESTING HOLDER AND (I) IN THE CASE OF A
DETERMINATION NOT TO REGISTER, THE COMPANY SHALL BE RELIEVED OF ITS OBLIGATION
TO REGISTER ANY REGISTRABLE COMMON STOCK IN CONNECTION WITH SUCH REGISTRATION
(BUT NOT FROM ANY OBLIGATION OF THE COMPANY TO PAY THE EXPENSES IN CONNECTION
THEREWITH), WITHOUT PREJUDICE, HOWEVER, TO THE RIGHTS OF ANY PIGGYBACK
REQUESTING HOLDER TO INCLUDE REGISTRABLE COMMON STOCK IN ANY FUTURE REGISTRATION
(OR REGISTRATIONS) PURSUANT TO THIS SECTION 4 OR, IF APPLICABLE, TO CAUSE SUCH
REGISTRATION TO BE EFFECTED AS A REGISTRATION UNDER SECTION 3(A) HEREOF, AS THE
CASE MAY BE, AND (II) IN THE CASE OF A DETERMINATION TO DELAY REGISTERING, SHALL
BE PERMITTED TO DELAY REGISTERING ANY REGISTRABLE COMMON STOCK, FOR THE SAME
PERIOD AS THE DELAY IN REGISTERING SUCH OTHER SECURITIES; AND

 

(C)                                IF SUCH REGISTRATION WAS INITIATED BY THE
COMPANY FOR ITS OWN ACCOUNT AND INVOLVES AN UNDERWRITTEN OFFERING, EACH
PIGGYBACK REQUESTING HOLDER SHALL SELL ITS REGISTRABLE COMMON STOCK ON THE SAME
TERMS AND CONDITIONS AS THOSE THAT APPLY TO THE COMPANY, AND THE UNDERWRITERS OF
EACH SUCH UNDERWRITTEN OFFERING SHALL BE A NATIONALLY RECOGNIZED UNDERWRITER (OR
UNDERWRITERS) SELECTED BY THE COMPANY IN ITS SOLE DISCRETION.

 

No registration effected under this Section 4 shall relieve the Company of its
obligation to effect any registration upon request under Section 3(a) hereof and
no registration effected pursuant to this Section 4 shall be deemed to have been
effected pursuant to Section 3(a) hereof.

 

5.   Expenses.  Except as provided in the last paragraph of Section 6, the
Company shall pay all Expenses in connection with any registration initiated
pursuant to Sections 2(a), 3(a) or 4 hereof, whether or not such registration
shall become effective and whether or not all or any portion of the Registrable
Common Stock originally requested to be included in such registration are
ultimately included in such registration.

 

6.   Registration Procedures.  If and whenever the Company is required to effect
any registration under the Securities Act as provided in Sections 2(a), 3(a) and
4 hereof, the Company shall, as expeditiously as possible:

 

(A)                                  PREPARE AND FILE WITH THE COMMISSION
(PROMPTLY AND, IN THE CASE OF ANY REGISTRATION PURSUANT TO SECTION 3(A), IN ANY
EVENT ON OR BEFORE THE DATE THAT IS (I) THIRTY (30) DAYS AFTER THE DATE OF ANY
INITIATING REQUEST OR (II) IF, AS OF SUCH THIRTIETH (30TH) DAY, THE COMPANY DOES
NOT HAVE THE AUDITED FINANCIAL STATEMENTS REQUIRED TO BE INCLUDED IN THE
REGISTRATION STATEMENT, TEN (10) DAYS AFTER THE RECEIPT BY THE COMPANY FROM ITS
INDEPENDENT PUBLIC ACCOUNTANTS OF SUCH AUDITED FINANCIAL STATEMENTS, WHICH THE
COMPANY SHALL USE ITS REASONABLE BEST EFFORTS TO OBTAIN AS PROMPTLY AS
PRACTICABLE) THE REQUISITE REGISTRATION STATEMENT TO EFFECT SUCH REGISTRATION
AND THEREAFTER USE ITS REASONABLE BEST EFFORTS TO CAUSE SUCH REGISTRATION
STATEMENT TO BECOME AND REMAIN EFFECTIVE; PROVIDED, HOWEVER, THAT THE COMPANY
MAY DISCONTINUE ANY REGISTRATION OF ITS SECURITIES THAT ARE NOT SHARES OF
REGISTRABLE COMMON STOCK (AND, PURSUANT TO, AND UNDER THE CIRCUMSTANCES

 

11

--------------------------------------------------------------------------------


 

SPECIFIED IN, SECTIONS 4 AND 9(B) HEREOF, ITS SECURITIES THAT ARE SHARES OF
REGISTRABLE COMMON STOCK) AT ANY TIME PRIOR TO THE EFFECTIVE DATE OF THE
REGISTRATION STATEMENT RELATING THERETO;

 

(B)                                 PREPARE AND FILE WITH THE COMMISSION SUCH
AMENDMENTS AND SUPPLEMENTS TO SUCH REGISTRATION STATEMENT AND THE PROSPECTUS
USED IN CONNECTION THEREWITH AS MAY BE NECESSARY TO KEEP SUCH REGISTRATION
STATEMENT EFFECTIVE AND TO COMPLY WITH THE PROVISIONS OF THE SECURITIES ACT AND
THE EXCHANGE ACT WITH RESPECT TO THE DISPOSITION OF ALL REGISTRABLE COMMON STOCK
COVERED BY SUCH REGISTRATION STATEMENT UNTIL SUCH TIME AS ALL OF SUCH
REGISTRABLE COMMON STOCK HAS BEEN DISPOSED OF IN ACCORDANCE WITH THE METHOD OF
DISPOSITION SET FORTH IN SUCH REGISTRATION STATEMENT; PROVIDED, THAT, EXCEPT
WITH RESPECT TO ANY SHELF REGISTRATION, SUCH PERIOD NEED NOT EXTEND BEYOND
NINETY (90) DAYS AFTER THE EFFECTIVE DATE OF THE REGISTRATION STATEMENT (PLUS A
NUMBER OF BUSINESS DAYS EQUAL TO THE NUMBER OF BUSINESS DAYS, IF ANY, THAT THE
REGISTRATION STATEMENT IS NOT KEPT EFFECTIVE (INCLUDING ANY DAYS FOR WHICH THE
USE OF THE PROSPECTUS IS SUSPENDED PURSUANT TO SECTION 9(B)) AFTER THE INITIAL
DATE OF ITS EFFECTIVENESS AND PRIOR TO THE EXPIRATION OF SUCH NINETY- (90) DAY
PERIOD); AND PROVIDED, FURTHER, THAT WITH RESPECT TO THE INITIAL SHELF, SUCH
PERIOD NEED NOT EXTEND BEYOND THE APPLICABLE PERIOD PROVIDED FOR  IN
SECTION 2(A) HEREOF AND, WITH RESPECT TO ANY SHELF REGISTRATION OTHER THAN THE
INITIAL SHELF, SUCH PERIOD NEED NOT EXCEED THE APPLICABLE PERIOD PROVIDED FOR IN
SECTION 3(G) HEREOF;

 

(C)                                  FURNISH TO EACH SELLER OF REGISTRABLE
COMMON STOCK COVERED BY SUCH REGISTRATION STATEMENT AND THEIR REPRESENTATIVES
DESIGNATED PURSUANT TO SECTION 8(A), IF ANY, AND EACH UNDERWRITER, IF ANY, SUCH
NUMBER OF COPIES OF SUCH DRAFTS AND FINAL CONFORMED VERSIONS OF SUCH
REGISTRATION STATEMENT AND OF EACH SUCH AMENDMENT AND SUPPLEMENT THERETO (IN
EACH CASE INCLUDING ALL EXHIBITS AND ANY DOCUMENTS INCORPORATED BY REFERENCE),
SUCH NUMBER OF COPIES OF SUCH DRAFTS AND FINAL VERSIONS OF THE PROSPECTUS
CONTAINED IN SUCH REGISTRATION STATEMENT (INCLUDING EACH PRELIMINARY PROSPECTUS
AND ANY SUMMARY PROSPECTUS) AND ANY OTHER PROSPECTUS FILED UNDER RULE 424 UNDER
THE SECURITIES ACT, IN CONFORMITY WITH THE REQUIREMENTS OF THE SECURITIES ACT,
AND SUCH OTHER DOCUMENTS, INCLUDING WITHOUT LIMITATION NOTIFICATION OF WHETHER
SUCH REGISTRATION STATEMENT OR AMENDMENT OR SUPPLEMENT THERETO WILL BE REVIEWED
BY THE COMMISSION OR ANY OTHER REGULATORY AUTHORITY, AS SUCH SELLER OF
REGISTRABLE COMMON STOCK COVERED BY SUCH REGISTRATION STATEMENT OR ANY
UNDERWRITER MAY REASONABLY REQUEST IN WRITING; PROVIDED, THAT ALL DRAFTS OF SUCH
REGISTRATION STATEMENT OR AMENDMENT OR SUPPLEMENT THERETO SHALL BE FURNISHED TO
EACH SELLER OF REGISTRABLE COMMON STOCK COVERED BY SUCH REGISTRATION STATEMENT
AND THEIR REPRESENTATIVES DESIGNATED PURSUANT TO SECTION 8(A) WHETHER OR NOT SO
REQUESTED;

 

(D)                                 USE ITS REASONABLE BEST EFFORTS (I) TO
REGISTER OR QUALIFY ALL REGISTRABLE COMMON STOCK AND OTHER SECURITIES, IF ANY,
COVERED BY SUCH REGISTRATION STATEMENT UNDER SUCH OTHER SECURITIES OR BLUE SKY
LAWS OF SUCH STATES OR OTHER JURISDICTIONS OF THE UNITED STATES OF AMERICA AS
THE SELLING HOLDERS COVERED BY SUCH REGISTRATION STATEMENT SHALL REASONABLY
REQUEST IN WRITING, (II) TO KEEP SUCH REGISTRATION OR QUALIFICATION IN EFFECT
FOR SO LONG AS SUCH REGISTRATION STATEMENT REMAINS IN EFFECT AND (III) TO TAKE
ANY OTHER ACTION THAT MAY BE NECESSARY OR REASONABLY ADVISABLE TO ENABLE SUCH
SELLERS TO CONSUMMATE THE DISPOSITION IN SUCH JURISDICTIONS OF THE SECURITIES TO
BE SOLD BY SUCH SELLERS, EXCEPT THAT THE

 

12

--------------------------------------------------------------------------------


 

COMPANY SHALL NOT FOR ANY SUCH PURPOSE BE REQUIRED TO QUALIFY GENERALLY TO DO
BUSINESS AS A FOREIGN CORPORATION IN ANY JURISDICTION WHEREIN IT WOULD NOT BUT
FOR THE REQUIREMENTS OF THIS SUBSECTION (D) BE OBLIGATED TO BE SO QUALIFIED, TO
SUBJECT ITSELF TO TAXATION IN SUCH JURISDICTION OR TO CONSENT TO GENERAL SERVICE
OF PROCESS IN ANY SUCH JURISDICTION;

 

(E)                                  USE ITS REASONABLE BEST EFFORTS TO CAUSE
ALL REGISTRABLE COMMON STOCK COVERED BY SUCH REGISTRATION STATEMENT TO BE
REGISTERED WITH OR APPROVED BY SUCH OTHER FEDERAL OR STATE GOVERNMENTAL AGENCIES
OR AUTHORITIES AS MAY BE NECESSARY UPON THE ADVICE OF COUNSEL TO THE COMPANY OR
COUNSEL TO THE SELLER OF REGISTRABLE COMMON STOCK OR SELLING HOLDERS TO ENABLE
THE SELLER OR SELLERS THEREOF TO CONSUMMATE THE DISPOSITION OF SUCH REGISTRABLE
COMMON STOCK;

 

(F)                                    USE ITS BEST EFFORTS TO OBTAIN AND, IF
OBTAINED, FURNISH TO EACH SELLER OF REGISTRABLE COMMON STOCK, AND EACH SUCH
SELLER’S UNDERWRITERS, IF ANY, A SIGNED

 


(I)                                     OPINION OF COUNSEL FOR THE COMPANY,
DATED THE EFFECTIVE DATE OF SUCH REGISTRATION STATEMENT (AND, IF SUCH
REGISTRATION INVOLVES AN UNDERWRITTEN OFFERING, DATED THE DATE OF THE CLOSING
UNDER THE UNDERWRITING AGREEMENT AND ADDRESSED TO THE UNDERWRITERS), REASONABLY
SATISFACTORY (BASED ON THE CUSTOMARY FORM AND SUBSTANCE OF OPINIONS OF ISSUERS’
COUNSEL CUSTOMARILY GIVEN IN SUCH AN OFFERING) IN FORM AND SUBSTANCE TO SUCH
SELLER, AND


 


(II)                                  “COLD COMFORT” LETTER, DATED THE EFFECTIVE
DATE OF SUCH REGISTRATION STATEMENT (AND, IF SUCH REGISTRATION INVOLVES AN
UNDERWRITTEN OFFERING, DATED THE DATE OF THE CLOSING UNDER THE UNDERWRITING
AGREEMENT AND ADDRESSED TO THE UNDERWRITERS) AND SIGNED BY THE INDEPENDENT
PUBLIC ACCOUNTANTS WHO HAVE CERTIFIED THE COMPANY’S FINANCIAL STATEMENTS
INCLUDED OR INCORPORATED BY REFERENCE IN SUCH REGISTRATION STATEMENT, REASONABLY
SATISFACTORY (BASED ON THE CUSTOMARY FORM AND SUBSTANCE OF “COLD COMFORT”
LETTERS OF ISSUERS’ INDEPENDENT PUBLIC ACCOUNTANT CUSTOMARILY GIVEN IN SUCH AN
OFFERING) IN FORM AND SUBSTANCE TO SUCH SELLER,


 

in each case, covering substantially the same matters with respect to such
registration statement (and the prospectus included therein) and, in the case of
the accountants’ comfort letter, with respect to events subsequent to the date
of such financial statements, as are customarily covered in opinions of issuer’s
counsel and in accountants’ comfort letters delivered to underwriters in such
types of offerings of securities;

 

(G)                                 NOTIFY EACH SELLER OF REGISTRABLE COMMON
STOCK AND OTHER SECURITIES COVERED BY SUCH REGISTRATION STATEMENT, IF ANY, AT
ANY TIME WHEN A PROSPECTUS RELATING THERETO IS REQUIRED TO BE DELIVERED UNDER
THE SECURITIES ACT, UPON DISCOVERY THAT, OR UPON THE HAPPENING OF ANY EVENT AS A
RESULT OF WHICH, THE PROSPECTUS INCLUDED IN SUCH REGISTRATION STATEMENT, AS THEN
IN EFFECT, INCLUDES AN UNTRUE STATEMENT OF A MATERIAL FACT OR OMITS TO STATE ANY
MATERIAL FACT REQUIRED TO BE STATED THEREIN OR NECESSARY TO MAKE THE STATEMENTS
THEREIN NOT MISLEADING IN THE LIGHT OF THE CIRCUMSTANCES UNDER WHICH THEY WERE
MADE AND FOR WHICH THE COMPANY CHOOSES TO SUSPEND THE USE OF THE REGISTRATION
STATEMENT AND PROSPECTUS PURSUANT TO SECTION 9(B), AND, IN ACCORDANCE WITH
SECTION 9(B), AT THE WRITTEN REQUEST OF ANY SUCH SELLER OF REGISTRABLE COMMON
STOCK, PROMPTLY PREPARE AND

 

13

--------------------------------------------------------------------------------


 

FURNISH TO IT A REASONABLE NUMBER OF COPIES OF A SUPPLEMENT TO OR AN AMENDMENT
OF SUCH PROSPECTUS AS MAY BE NECESSARY SO THAT, AS THEREAFTER DELIVERED TO THE
PURCHASERS OF SUCH SECURITIES, SUCH PROSPECTUS, AS SUPPLEMENTED OR AMENDED,
SHALL NOT INCLUDE AN UNTRUE STATEMENT OF A MATERIAL FACT OR OMIT TO STATE A
MATERIAL FACT REQUIRED TO BE STATED THEREIN OR NECESSARY TO MAKE THE STATEMENTS
THEREIN NOT MISLEADING IN THE LIGHT OF THE CIRCUMSTANCES UNDER WHICH THEY WERE
MADE;

 

(H)                                 USE ITS REASONABLE BEST EFFORTS TO OBTAIN
THE WITHDRAWAL OF ANY ORDER SUSPENDING THE EFFECTIVENESS OF A REGISTRATION
STATEMENT RELATING TO THE REGISTRABLE COMMON STOCK AT THE EARLIEST POSSIBLE
MOMENT;

 

(I)                                     OTHERWISE COMPLY WITH ALL APPLICABLE
RULES AND REGULATIONS OF THE COMMISSION AND ANY OTHER GOVERNMENTAL AGENCY OR
AUTHORITY HAVING JURISDICTION OVER THE OFFERING, AND MAKE AVAILABLE TO ITS
STOCKHOLDERS, AS SOON AS REASONABLY PRACTICABLE, AN EARNINGS STATEMENT COVERING
THE PERIOD OF AT LEAST TWELVE (12) MONTHS, BUT NOT MORE THAN EIGHTEEN (18)
MONTHS, BEGINNING WITH THE FIRST FULL CALENDAR MONTH AFTER THE EFFECTIVE DATE OF
SUCH REGISTRATION STATEMENT, WHICH EARNINGS STATEMENT SHALL SATISFY THE
PROVISIONS OF SECTION 11(A) OF THE SECURITIES ACT AND RULE 158 PROMULGATED
THEREUNDER, AND FURNISH TO EACH SELLER OF REGISTRABLE COMMON STOCK AND TO THE
MANAGING UNDERWRITER, IF ANY, AT LEAST TEN (10) DAYS PRIOR TO THE FILING THEREOF
(OR SUCH SHORTER TIME PERIOD REASONABLY NECESSARY IN LIGHT OF APPLICABLE LEGAL
REQUIREMENTS) A COPY OF ANY AMENDMENT OR SUPPLEMENT TO SUCH REGISTRATION
STATEMENT OR PROSPECTUS;

 

(J)                                     USE ITS REASONABLE BEST EFFORTS TO CAUSE
ALL REGISTRABLE COMMON STOCK COVERED BY A REGISTRATION STATEMENT (I) TO BE
LISTED ON A NATIONAL SECURITIES EXCHANGE ON WHICH SIMILAR SECURITIES ISSUED BY
THE COMPANY ARE THEN LISTED, IF THE LISTING OF SUCH REGISTRABLE COMMON STOCK IS
THEN PERMITTED UNDER THE RULES OF SUCH EXCHANGE, OR (II) IF THE COMPANY IS NOT
REQUIRED PURSUANT TO CLAUSE (I) ABOVE TO LIST REGISTRABLE COMMON STOCK ON A
SPECIFIC NATIONAL SECURITIES EXCHANGE, USE ITS REASONABLE BEST EFFORTS TO LIST
THE REGISTRABLE COMMON STOCK ON A NATIONAL SECURITIES EXCHANGE AND, WITHOUT
LIMITING THE GENERALITY OF THE FOREGOING, USE ITS REASONABLE BEST EFFORTS TO
ARRANGE FOR AT LEAST TWO (2) MARKET MAKERS TO REGISTER WITH FINRA AS SUCH WITH
RESPECT TO SUCH REGISTRABLE COMMON STOCK;

 

(K)                                  PROVIDE A TRANSFER AGENT AND REGISTRAR FOR
THE REGISTRABLE COMMON STOCK COVERED BY A REGISTRATION STATEMENT NO LATER THAN
THE EFFECTIVE DATE THEREOF;

 

(L)                                     ENTER INTO SUCH AGREEMENTS (INCLUDING AN
UNDERWRITING AGREEMENT IN CUSTOMARY FORM) AND TAKE SUCH OTHER ACTIONS AS THE
SELLING HOLDERS BENEFICIALLY OWNING AT LEAST A MAJORITY OF THE SHARES OF
REGISTRABLE COMMON STOCK COVERED BY SUCH REGISTRATION STATEMENT SHALL REASONABLY
REQUEST IN ORDER TO EXPEDITE OR FACILITATE THE DISPOSITION OF SUCH REGISTRABLE
COMMON STOCK, INCLUDING CUSTOMARY INDEMNIFICATION;

 

(M)                               IF REQUESTED BY THE MANAGING UNDERWRITER(S) OR
THE SELLING HOLDERS BENEFICIALLY OWNING AT LEAST A MAJORITY OF THE SHARES OF
REGISTRABLE COMMON STOCK BEING SOLD IN CONNECTION WITH AN UNDERWRITTEN OFFERING,
PROMPTLY INCORPORATE IN A PROSPECTUS SUPPLEMENT OR POST-EFFECTIVE AMENDMENT SUCH
INFORMATION PROVIDED TO THE COMPANY IN

 

14

--------------------------------------------------------------------------------


 

WRITING AS THE MANAGING UNDERWRITER(S) AND THE SELLING HOLDERS BENEFICIALLY
OWNING AT LEAST A MAJORITY OF THE REGISTRABLE COMMON STOCK BEING SOLD AGREE
SHOULD BE INCLUDED THEREIN RELATING TO THE PLAN OF DISTRIBUTION WITH RESPECT TO
SUCH REGISTRABLE COMMON STOCK, INCLUDING WITHOUT LIMITATION, INFORMATION WITH
RESPECT TO THE NUMBER OF SHARES OF REGISTRABLE COMMON STOCK BEING SOLD TO SUCH
UNDERWRITERS, THE PURCHASE PRICE BEING PAID THEREFOR BY SUCH UNDERWRITERS AND
WITH RESPECT TO ANY OTHER TERMS OF THE UNDERWRITTEN OFFERING OF THE REGISTRABLE
COMMON STOCK TO BE SOLD IN SUCH OFFERING, AND MAKE ALL REQUIRED FILINGS OF SUCH
PROSPECTUS SUPPLEMENT OR POST-EFFECTIVE AMENDMENT AS SOON AS NOTIFIED OF THE
MATTERS TO BE INCORPORATED IN SUCH PROSPECTUS SUPPLEMENT OR POST-EFFECTIVE
AMENDMENT; AND

 

(N)                                 COOPERATE WITH THE SELLING HOLDERS AND THE
MANAGING UNDERWRITER(S), IF ANY, TO FACILITATE THE TIMELY PREPARATION AND
DELIVERY OF CERTIFICATES REPRESENTING REGISTRABLE COMMON STOCK TO BE SOLD AND
NOT BEARING ANY RESTRICTIVE LEGENDS, AND ENABLE SUCH REGISTRABLE COMMON STOCK TO
BE IN SUCH SHARE AMOUNTS AND REGISTERED IN SUCH NAMES AS THE MANAGING
UNDERWRITER(S) OR, IF NONE, THE SELLING HOLDERS BENEFICIALLY OWNING AT LEAST A
MAJORITY OF THE SHARES OF REGISTRABLE COMMON STOCK BEING OFFERED FOR SALE, MAY
REQUEST AT LEAST THREE BUSINESS DAYS PRIOR TO ANY SALE OF REGISTRABLE COMMON
STOCK TO THE UNDERWRITERS.

 

As a condition to the obligations of the Company to complete any registration
pursuant to this Agreement with respect to the Registrable Common Stock of a
Selling Holder, such Selling Holder must furnish to the Company in writing such
information regarding itself, the Registrable Common Stock held by it and the
intended methods of disposition of the Registrable Common Stock held by it as is
necessary to effect the registration of such Selling Holders’ Registrable Common
Stock and is requested in writing by the Company.  Except as otherwise required
by Section 2(a), at least thirty (30) days prior to the first anticipated filing
date of a registration statement for any registration under this Agreement, the
Company will notify in writing each Holder of the information referred to in the
preceding sentence which the Company is requesting from such Holder whether or
not such Holder has elected to have any of its Registrable Common Stock included
in the registration statement.  If, within ten (10) days prior to the
anticipated filing date, the Company has not received the requested information
from such Holder, then the Company may file the registration statement without
including Registrable Common Stock of such Holder if, in the opinion of the
Company’s counsel, such information is required to be included in such
registration statement.

 

Each Holder agrees that as of the date that a final prospectus is made available
to it for distribution to prospective purchasers of Registrable Common Stock it
shall cease to distribute copies of any preliminary prospectus prepared in
connection with the offer and sale of such Registrable Common Stock.  Each
Holder further agrees that, upon receipt of any notice from the Company of the
happening of any event of the kind described in Section 6(g) and a suspension of
the use of the registration statement and prospectus pursuant to Section 9(b),
such Holder shall forthwith discontinue such Holder’s disposition of Registrable
Common Stock pursuant to the registration statement and prospectus relating to
such Registrable Common Stock until such Holder’s receipt of the copies of the
supplemented or amended prospectus contemplated by Section 6(g) and, if so
directed by the Company, shall deliver to the Company (at the Company’s expense)
all copies, other than permanent file copies, then in such Holder’s

 

15

--------------------------------------------------------------------------------


 

possession of the prospectus relating to such Registrable Common Stock at the
time of receipt of such notice.  If any event of the kind described in
Section 6(g) occurs and such event is the fault solely of a Holder (or Holders),
such Holder (or Holders) shall pay all Expenses attributable to the preparation,
filing and delivery of any supplemented or amended prospectus contemplated by
Section 6(g).

 

7.   Underwritten Offerings.

 

(a)          Requested Underwritten Offerings.  If requested by the underwriters
in connection with a request for a registration (that is not a Shelf
Registration) under Section 2(a) or 3(a) hereof or any underwritten “takedown”
of securities under a Shelf Registration Statement filed pursuant to
Section 2(a) or 3(a), the Company shall enter into a firm commitment
underwriting agreement with such underwriters for such offering, such agreement
to be reasonably satisfactory in substance and form to the Company, a majority
of the Selling Holders whose Registrable Common Stock is to be included in such
registration and the underwriters and to contain such representations and
warranties by the Company and the Selling Holders and such other terms as are
customary in agreements of that type, including, without limitation,
indemnification and contribution to the effect and to the extent provided in
Section 10 hereof.

 

(b)         Piggyback Underwritten Offerings: Priority.

 


(I)                                     IF THE COMPANY PROPOSES TO REGISTER ANY
OF ITS SECURITIES UNDER THE SECURITIES ACT FOR ITS OWN ACCOUNT AS CONTEMPLATED
BY SECTION 4 HEREOF AND SUCH SECURITIES ARE TO BE DISTRIBUTED BY OR THROUGH ONE
OR MORE UNDERWRITERS, AND IF THE MANAGING UNDERWRITER OF SUCH UNDERWRITTEN
OFFERING SHALL ADVISE THE COMPANY IN WRITING (WITH A COPY TO THE PIGGYBACK
REQUESTING HOLDERS) THAT IF ALL THE REGISTRABLE COMMON STOCK REQUESTED TO BE
INCLUDED IN SUCH REGISTRATION WERE SO INCLUDED, IN ITS OPINION, THE NUMBER AND
TYPE OF SECURITIES PROPOSED TO BE INCLUDED IN SUCH REGISTRATION WOULD EXCEED THE
NUMBER AND TYPE OF SECURITIES WHICH THE MANAGING UNDERWRITER BELIEVES COULD BE
SOLD IN SUCH OFFERING WITHIN A PRICE RANGE ACCEPTABLE TO THE COMPANY (SUCH
WRITING TO STATE THE BASIS OF SUCH OPINION AND THE APPROXIMATE NUMBER AND TYPE
OF SECURITIES WHICH THE MANAGING UNDERWRITER BELIEVES MAY BE INCLUDED IN SUCH
OFFERING WITHOUT SUCH EFFECT), THEN THE COMPANY SHALL INCLUDE IN SUCH
REGISTRATION PURSUANT TO SECTION 4, TO THE EXTENT OF THE NUMBER OF SECURITIES
WHICH THE COMPANY IS SO ADVISED THE MANAGING UNDERWRITER BELIEVES CAN BE SOLD IN
SUCH OFFERING, (X) FIRST, SECURITIES THAT THE COMPANY PROPOSES TO ISSUE AND SELL
FOR ITS OWN ACCOUNT, (Y) SECOND, REGISTRABLE COMMON STOCK REQUESTED TO BE
REGISTERED BY PIGGYBACK REQUESTING HOLDERS PURSUANT TO SECTION 4 HEREOF, PRO
RATA AMONG THE PIGGYBACK REQUESTING HOLDERS ON THE BASIS OF THE NUMBER OF SHARES
OF REGISTRABLE COMMON STOCK REQUESTED TO BE REGISTERED BY ALL SUCH PIGGYBACK
REQUESTING HOLDERS, IF ANY, AND (Z) THIRD , OTHER SECURITIES, IF ANY.


 


(II)                                  IF THE COMPANY PROPOSES TO REGISTER ANY OF
ITS SECURITIES UNDER THE SECURITIES ACT OTHER THAN FOR ITS OWN ACCOUNT AS
CONTEMPLATED BY SECTION 4 HEREOF AND SUCH SECURITIES ARE TO BE DISTRIBUTED BY OR
THROUGH ONE OR MORE UNDERWRITERS, AND IF THE MANAGING UNDERWRITER OF SUCH
UNDERWRITTEN OFFERING SHALL ADVISE THE COMPANY IN WRITING (WITH A COPY TO THE
PIGGYBACK REQUESTING HOLDERS) THAT IF ALL REGISTRABLE COMMON STOCK REQUESTED TO
BE INCLUDED IN SUCH REGISTRATION WERE SO INCLUDED, IN ITS OPINION, THE NUMBER

 

16

--------------------------------------------------------------------------------


 


AND TYPE OF SECURITIES PROPOSED TO BE INCLUDED IN SUCH REGISTRATION WOULD EXCEED
THE NUMBER AND TYPE OF SECURITIES WHICH THE MANAGING UNDERWRITER BELIEVES COULD
BE SOLD IN SUCH OFFERING WITHIN A PRICE RANGE STATED TO SUCH MANAGING
UNDERWRITER BY SELLING HOLDERS BENEFICIALLY OWNING AT LEAST A MAJORITY OF THE
SHARES OF REGISTRABLE COMMON STOCK REQUESTED TO BE INCLUDED IN SUCH REGISTRATION
TO BE ACCEPTABLE TO SUCH SELLING HOLDERS (SUCH WRITING TO STATE THE BASIS OF
SUCH OPINION AND THE APPROXIMATE NUMBER AND TYPE OF SECURITIES WHICH THE
MANAGING UNDERWRITER BELIEVES MAY BE INCLUDED IN SUCH OFFERING WITHOUT SUCH
EFFECT), THEN THE COMPANY SHALL INCLUDE IN SUCH REGISTRATION PURSUANT TO
SECTION 4, TO THE EXTENT OF THE NUMBER OF SECURITIES WHICH THE COMPANY IS SO
ADVISED THE MANAGING UNDERWRITER BELIEVES CAN BE SOLD IN SUCH OFFERING,
(W) FIRST, REGISTRABLE COMMON STOCK REQUESTED TO BE REGISTERED BY PAULSON AND
ITS AFFILIATES PURSUANT TO SECTION 4 HEREOF (IF THE MINIMUM OWNERSHIP TRIGGER
HAS BEEN MET), IF ANY, (X) SECOND, REGISTRABLE COMMON STOCK REQUESTED TO BE
REGISTERED BY PIGGYBACK REQUESTING HOLDERS (OTHER THAN PAULSON AND ITS
AFFILIATES WHERE CLAUSE (W) IS OPERABLE BECAUSE THE MINIMUM OWNERSHIP TRIGGER
HAS BEEN MET BUT INCLUDING PAULSON AND ITS AFFILIATES WHERE CLAUSE (W) IS NOT
OPERABLE BECAUSE THE MINIMUM OWNERSHIP TRIGGER HAS NOT BEEN MET) PURSUANT TO
SECTION 4 HEREOF, PRO RATA AMONG THE PIGGYBACK REQUESTING HOLDERS (OTHER THAN
PAULSON AND ITS AFFILIATES WHERE CLAUSE (W) IS OPERABLE BECAUSE THE MINIMUM
OWNERSHIP TRIGGER HAS BEEN MET BUT INCLUDING PAULSON AND ITS AFFILIATES WHERE
CLAUSE (W) IS NOT OPERABLE BECAUSE THE MINIMUM OWNERSHIP TRIGGER HAS NOT BEEN
MET) ON THE BASIS OF THE NUMBER OF SHARES OF REGISTRABLE COMMON STOCK REQUESTED
TO BE REGISTERED BY ALL SUCH PIGGYBACK REQUESTING HOLDERS (OTHER THAN PAULSON
AND ITS AFFILIATES WHERE CLAUSE (W) IS OPERABLE BECAUSE THE MINIMUM OWNERSHIP
TRIGGER HAS BEEN MET BUT INCLUDING PAULSON AND ITS AFFILIATES WHERE CLAUSE
(W) IS NOT OPERABLE BECAUSE THE MINIMUM OWNERSHIP TRIGGER HAS NOT BEEN MET), IF
ANY, (Y) THIRD, SECURITIES THAT THE COMPANY PROPOSED TO ISSUE AND SELL FOR ITS
OWN ACCOUNT, IF ANY, AND (Z) FOURTH, OTHER SECURITIES, IF ANY.


 

Any Selling Holder may withdraw its request to have all or any portion of its
Registrable Common Stock included in any such offering by notice to the Company
within ten (10) Business Days after receipt of a copy of a notice from the
managing underwriter pursuant to this Section 7(b).

 

(c)          Selling Holders to be Parties to Underwriting Agreement.  Each
Selling Holder whose Registrable Common Stock is to be distributed by
underwriters in an underwritten offering contemplated by subsections (a) or
(b) of this Section 7 shall be a party to the underwriting agreement between the
Company, such underwriters and any such Selling Holder in form and substance
reasonably satisfactory to such Selling Holder and, at its option, may
reasonably require that any or all of the representations and warranties by, and
the other agreements on the part of, the Company to and for the benefit of such
underwriters shall also be made to and for the benefit of such Selling Holder
(except to the extent any such provision contradicts the terms of this
Agreement) and that any or all of the conditions precedent to the obligations of
such underwriters under such underwriting agreement be conditions precedent to
the obligations of such Selling Holder.  No such Selling Holder shall be
required to make any representations or warranties to or agreements with the
Company or the underwriters other than representations, warranties or agreements
regarding such Selling Holder, such Selling Holder’s Registrable Common Stock
and such Selling Holder’s intended method of distribution.

 

17

--------------------------------------------------------------------------------


 

(d)         Holdback Agreements.  Each Holder agrees, unless otherwise agreed to
by the managing underwriter for any underwritten offering pursuant to this
Agreement, not to effect any sale or distribution of any equity securities of
the Company or securities convertible into or exchangeable or exercisable for
equity securities of the Company, including any sale under Rule 144 under the
Securities Act, during the ten (10) days prior to the date on which an
underwritten registration of Registrable Common Stock pursuant to Section 2(a),
3 or 4 hereof has become effective and until the earlier of (a) the date on
which all Registrable Common Stock to be sold pursuant to such underwritten
registration has been sold by the underwriters and (b) ninety (90) days after
the effective date of such underwritten registration or such shorter period of
time acceptable to the managing underwriter of such underwritten offering, if
any, except as part of such underwritten registration or to the extent that such
Holder is prohibited by applicable law from agreeing to withhold securities from
sale or is acting in its capacity as a fiduciary or an investment adviser. 
Without limiting the scope of the term “fiduciary,” a Holder shall be deemed to
be acting as a fiduciary or an investment adviser if its actions or the
securities proposed to be sold are subject to the Employee Retirement Income
Security Act of 1974, as amended, the Investment Company Act of 1940, as
amended, or the Investment Advisers Act of 1940, as amended, or if such
securities are held in a separate account under applicable insurance law or
regulation.

 

The Company agrees (i) not to effect any sale or distribution of any equity
securities of the Company, or securities convertible into or exchangeable or
exercisable for equity securities of the Company (except pursuant to
registrations on Form S-4 or Form S-8 or any successor thereto), during the ten
(10) days prior to the date on which an underwritten registration of Registrable
Common Stock pursuant to Section 2(a), 3 or 4 hereof has become effective and
until the earlier of (a) the date on which all Registrable Common Stock to be
sold pursuant to such underwritten registration has been sold by the
underwriters and (b) ninety (90) days after the effective date of such
underwritten registration or such shorter period of time approved in writing by
the managing underwriter of such underwritten offering, if any, except as part
of such underwritten registration, and (ii) to cause each holder of any equity
securities, or securities convertible into or exchangeable or exercisable for
equity securities, in each case, acquired from the Company at any time on or
after the date of this Agreement (other than in a Public Offering or sale under
Rule 144 promulgated under the Securities Act), who is a director or employee of
or a consultant to the Company or who has received registration rights from the
Company, to agree not to effect any sale or distribution of such securities
during the applicable period (or such shorter period of time approved in writing
by the managing underwriter of such underwritten offering, if any).

 

8.   Preparation: Reasonable Investigation.

 

(a)          Registration Statements.  In connection with the preparation and
filing of each registration statement under the Securities Act pursuant to this
Agreement, the Company shall (i) give representatives (designated to the Company
in writing) of each Selling Holder or group of Selling Holders, the
underwriters, if any, and one firm of counsel, one firm of accountants and one
firm of other agents retained on behalf of all underwriters and one firm of
counsel, one firm of accountants and one firm of other agents retained by
Selling Holders beneficially owning a majority of the shares of Registrable
Common Stock covered by such registration statement on behalf of all Selling
Holders, the reasonable opportunity to participate in the preparation of such

 

18

--------------------------------------------------------------------------------


 

registration statement, each prospectus included therein or filed with the
Commission, and each amendment thereof or supplement thereto, (ii) upon
reasonable advance notice to the Company, give each of them such reasonable
access to all financial and other records, corporate documents and properties of
the Company and its Subsidiaries, as shall be necessary, in the reasonable
opinion of such Selling Holders’ and such underwriters’ counsel, to conduct a
reasonable due diligence investigation for purposes of the Securities Act, and
(iii) upon reasonable advance notice to the Company, provide such reasonable
opportunities to discuss the business of the Company with its officers,
directors, employees and the independent public accountants who have certified
its financial statements as shall be necessary, in the reasonable opinion of
such Selling Holders’ and such underwriters’ counsel, to conduct a reasonable
due diligence investigation for purposes of the Securities Act.

 

(b)         Confidentiality.  Each Selling Holder shall maintain the
confidentiality of any confidential information received from or otherwise made
available by the Company to such Selling Holder in its capacity as such. 
Information that (i) is or becomes available to a Selling Holder from a public
source other than as a result of a disclosure by such Selling Holder or any of
its Affiliates, (ii) is disclosed to a Selling Holder by a third-party source
who the Selling Holder reasonably believes is not bound by an obligation of
confidentiality to the Company or (iii) is or becomes required to be disclosed
by a Selling Holder by law, including by court order, shall not be deemed to be
confidential information for purposes of this Agreement.  The Selling Holders
shall not grant access, and the Company shall not be required to grant access,
to information under this Section 8 to any Person who will not agree to maintain
the confidentiality (to the same extent a Selling Holder is required to maintain
confidentiality) of any confidential information received from or otherwise made
available to it by the Company or the Selling Holders under this Agreement.

 

9.   Postponements.

 

(a)  Without limiting any other rights of the Holders under this Agreement, if
the Company shall fail to file any registration statement to be filed pursuant
to a request for registration under Section 3(a) hereof within the time
prescribed therefor, (i) any Selling Holder whose Registrable Common Stock was
to be included in such registration shall have the right to withdraw such
request and (ii) one or more Selling Holders requesting registration shall have
the right to withdraw such request to file a registration statement if and only
if the Selling Holders that have not elected to withdraw beneficially own, in
the aggregate, less than the percentage of shares of Registrable Common Stock
required to initiate a request under Section 3(a).  Any withdrawal shall be made
by giving written notice to the Company within twenty (20) days after the date
on which a registration statement would otherwise have been required to have
been filed with the Commission under clause (i) of Section 6(a) hereof (i.e., 20
days after the date that is thirty (30) days after the date of the relevant
Initiating Request, or, if, as of such thirtieth (30th) day, the Company does
not have the audited financial statements required to be included in the
registration statement, thirty (30) days after the receipt by the Company from
its independent public accountants of such audited financial statements).  In
the event of a withdrawal described in clause (ii) of this Section 9(a), the
request for registration shall not be counted for purposes of determining the
number of registrations to which the Holders are entitled pursuant to
Section 3(a) hereof.  The Company shall pay all Expenses incurred in connection
with any withdrawal described in clauses (i) and (ii) of this Section 9(a).

 

19

--------------------------------------------------------------------------------


 

(b)  The Company shall not be obligated to file any registration statement, or
file any amendment or supplement to any registration statement, and may suspend
the registration process and/or any Selling Holder’s ability to use a
prospectus, at any time (but not to exceed one time in any twelve-month period)
when the Company, in the good faith judgment of its Board of Directors,
reasonably believes that (i) the continuation of the registration process
thereof at the time requested would adversely affect a pending or proposed
material financing or a material acquisition, merger, recapitalization,
consolidation, reorganization or similar transaction, or negotiations,
discussions or pending proposals with respect thereto or (ii) the registration
statement and any prospectus contains or would contain a material misstatement
of fact or omission as a result of an event that has occurred or is continuing. 
The filing of a registration statement, or any amendment or supplement thereto,
by the Company cannot be deferred, and the Selling Holders’ rights to make sales
pursuant to an effective registration statement cannot be suspended, pursuant to
the provisions of the preceding sentence, (x) in the case of clause (i) above,
for more than ten (10) days after the abandonment or consummation of any of the
proposals or transactions set forth in such clause (i), (y) in the case of
clause (ii) above, following such time as the Company no longer believes, in its
good faith judgment, that the registration statement and any prospectus contains
or would contain a material misstatement of fact or omission as a result of an
event that has occurred or is continuing; provided that the Company will use its
reasonable best efforts to update the disclosure in such registration statement
and prospectus (whether by amendment or by incorporation by reference) as soon
as practicable such that the registration statement and prospectus will not
contain a material misstatement of fact or omission, or (z) in any event, in the
case of either clause (i) or clause (ii) above, for more than one hundred twenty
(120) days after the date of the Board of Directors’ determination; provided
that the Company may not suspend any Selling Holder’s ability to use a
prospectus pursuant to this Section 9(b) (including but not limited to as set
forth in Section 6(g)) for more than an aggregate of ninety (90) days in any
365-day period.  The Company shall give notice to the Selling Holders that the
registration process has been suspended and upon notice duly given pursuant to
Section 20(f) hereof, each Selling Holder agrees not to sell any Registrable
Common Stock pursuant to any registration statement until such Selling Holder’s
receipt of copies of the supplemented or amended prospectus, or until it is
advised in writing by the Company that the prospectus may be used, and has
received copies of any additional or supplemental filings that are incorporated
or deemed incorporated by reference in such prospectus.  The Company shall not
specify the nature of the event giving rise to a suspension in any notice to the
Selling Holders of the existence of such a suspension. If the Company suspends
the Selling Holders’ rights to make sales pursuant hereto, the applicable
registration period shall be extended by the number of days of such suspension.

 

10.   Indemnification.

 

(a)          Indemnification by the Company.  In connection with any
registration statement filed by the Company pursuant to Section 2(a), 3(a) or 4
hereof, to the fullest extent permitted by law the Company shall, and hereby
agrees to, indemnify and hold harmless, each Holder and seller of any
Registrable Common Stock covered by such registration statement and each other
Person who participates as an underwriter in the offering or sale of such
securities and each other Person, if any, who controls (within the meaning of
the Exchange Act) such Holder or seller or any such underwriter, and their
respective stockholders, directors, managers, officers, employees, partners,
agents and Affiliates (each, a “Company Indemnitee” for purposes of this

 

20

--------------------------------------------------------------------------------


 

Section 10(a)), against any losses, claims, damages, liabilities (or actions or
proceedings, whether commenced or threatened, in respect thereof and whether or
not such indemnified party is a party thereto), joint or several, and expenses,
including, without limitation, the reasonable fees, disbursements and other
charges of legal counsel and reasonable costs of investigation, to which such
Company Indemnitee may become subject under the Securities Act or otherwise
(collectively, a “Loss” or “Losses”), insofar as such Losses arise out of, are
based upon or relate to (i) any breach of any representation or warranty made by
the Company in this Agreement or any other certificate, instrument or document
contemplated hereby, (ii) any breach of any covenant, agreement or obligation of
the Company contained in this Agreement or any other certificate, instrument or
document contemplated hereby, or (iii) any untrue statement or alleged untrue
statement of any material fact contained in any registration statement under
which such securities were registered or otherwise offered or sold under the
Securities Act or otherwise, any preliminary prospectus, final prospectus or
summary prospectus related thereto, or any amendment or supplement thereto (or
in any document incorporated by reference in any of the foregoing)
(collectively, “Offering Documents”), or any omission or alleged omission to
state therein a material fact required to be stated therein or necessary to make
the statements therein in the light of the circumstances in which they were made
not misleading or any violation by the Company of any federal or state law,
rule or regulation applicable to the Company and relating to action required of
or inaction by the Company in connection with any such registration; provided
that, in the case of the foregoing clause (iii), the Company shall not be liable
to any Company Indemnitee in any such case to the extent that any such Loss
arises out of or is based upon an untrue statement or alleged untrue statement
or omission or alleged omission made in such Offering Documents in reliance upon
and in conformity with information furnished to the Company in a writing duly
executed by such Company Indemnitee specifically stating that it is expressly
for use therein.  Such indemnity shall remain in full force and effect
regardless of any investigation made by or on behalf of such Company Indemnitee
and shall survive the transfer of such securities by such Company Indemnitee.

 

(b)   Indemnification by the Offerors and Sellers.  In connection with any
registration statement filed by the Company pursuant to Section 2(a), 3(a) or 4
hereof in which a Selling Holder has registered for sale Registrable Common
Stock, each such Selling Holder or seller of Registrable Common Stock shall, and
hereby agrees to, on a several and not joint basis, indemnify and hold harmless
to the fullest extent permitted by law the Company and each of its directors,
officers, employees, agents, partners, stockholders, Affiliates and each other
Person, if any, who controls (within the meaning of the Exchange Act) the
Company and each other seller and such seller’s employees, directors, managers,
officers, stockholders, partners, agents and Affiliates (each, a “Selling Holder
Indemnitee” for purposes of this Section 10(b)), against all Losses insofar as
such Losses arise out of, are based upon or relate to any untrue statement or
alleged untrue statement of a material fact contained in any Offering Documents
or any omission or alleged omission to state therein a material fact required to
be stated therein or necessary to make the statements therein in the light of
circumstances in which they were made not misleading, but only to the extent
that such untrue statement or alleged untrue statement or omission or alleged
omission was made in reliance upon and in conformity with information furnished
to the Company in a writing duly executed by such Selling Holder or seller of
Registrable Common Stock expressly for use therein; provided, however, that the
liability of such indemnifying party under this Section 10(b) shall be limited
to the amount of the net proceeds received by such indemnifying party in the
sale of Registrable Common Stock giving

 

21

--------------------------------------------------------------------------------


 

rise to such liability.  Such indemnity shall remain in full force and effect,
regardless of any investigation made by or on behalf of the Selling Holder
Indemnitee and shall survive the transfer of such securities by such
indemnifying party.

 

(c)   Notices of Losses, etc.  Promptly after receipt by an indemnified party of
written notice of the commencement of any action or proceeding involving a Loss
referred to in the preceding subsections of this Section 10, such indemnified
party will, if a claim in respect thereof is to be made against an indemnifying
party, give written notice to the latter of the commencement of such action;
provided, however, that the failure of any indemnified party to give notice as
provided herein shall not relieve the indemnifying party of its obligations
under the preceding subsections of this Section 10, except to the extent that
the indemnifying party is materially and actually prejudiced by such failure to
give notice.  In case any such action is brought against an indemnified party,
the indemnifying party shall be entitled to participate in and, unless in such
indemnified party’s reasonable judgment a conflict of interest between such
indemnified and indemnifying parties may exist in respect of such Loss, to
assume and control the defense thereof, in each case at its own expense, jointly
with any other indemnifying party similarly notified, to the extent that it may
wish, with counsel reasonably satisfactory to such indemnified party, and after
its assumption of the defense thereof, the indemnifying party shall not be
liable to such indemnified party for any legal or other expenses subsequently
incurred by the latter in connection with the defense thereof other than
reasonable costs of investigation, unless in such indemnified party’s reasonable
judgment a conflict of interest between such indemnified and indemnifying
parties arises in respect of such claim after the assumption of the defense
thereof.  No indemnifying party shall be liable for any settlement of any such
action or proceeding effected without its written consent, which shall not be
unreasonably withheld.  No indemnifying party shall, without the consent of the
indemnified party, consent to entry of any judgment or enter into any settlement
which does not include as an unconditional term thereof the giving by the
claimant or plaintiff to such indemnified party of a release from all liability
in respect of such Loss or which requires action on the part of such indemnified
party or otherwise subjects the indemnified party to any obligation or
restriction to which it would not otherwise be subject.

 

(d)   Contribution.  If the indemnification provided for in this Section 10
shall for any reason be unavailable to an indemnified party under subsection
(a) or (b) of this Section 10 in respect of any Loss, then, in lieu of the
amount paid or payable under subsection (a) or (b) of this Section 10, the
indemnified party and the indemnifying party under subsection (a) or (b) of this
Section 10 shall contribute to the aggregate Losses (including legal or other
expenses reasonably incurred in connection with investigating the same) (i) in
such proportion as is appropriate to reflect the relative fault of the Company
and the prospective Selling Holders covered by the registration statement which
resulted in such Loss or action in respect thereof, with respect to the
statements, omissions or action which resulted in such Loss or action in respect
thereof, as well as any other relevant equitable considerations, or (ii) if the
allocation provided by clause (i) above is not permitted by applicable law, in
such proportion as shall be appropriate to reflect the relative benefits
received by the Company, on the one hand, and such prospective sellers, on the
other hand, from their sale of Registrable Common Stock; provided that, for
purposes of this clause (ii), the relative benefits received by the prospective
sellers shall be deemed not to exceed the net proceeds received by such
sellers.  No Person guilty of fraudulent misrepresentation (within the meaning
of Section 11(f) of the Securities Act) shall be

 

22

--------------------------------------------------------------------------------


 

entitled to contribution from any Person who was not guilty of such fraudulent
misrepresentation.  The obligations, if any, of the Selling Holders to
contribute as provided in this subsection (d) are several in proportion to the
relative value of their respective Registrable Common Stock covered by such
registration statement and not joint.  In addition, no Person shall be obligated
to contribute hereunder any amounts in payment for any settlement of any action
or Loss effected without such Person’s consent, which shall not be unreasonably
withheld.

 

(e)   Indemnification Payments.  The indemnification and contribution required
by this Section 10 shall be made by periodic payments of the amount thereof
during the course of any investigation or defense, as and when any Loss is
incurred and is due and payable.

 

11.   Registration Rights to Others.

 

If the Company shall at any time hereafter provide to any holder of any
securities of the Company rights with respect to the registration of such
securities under the Securities Act or the Exchange Act, such rights shall not
be in conflict with or adversely affect any of the rights provided to the
Holders in, or conflict (in a manner that adversely affects the Holders) with
any other provisions included in, this Agreement.

 

12.   Adjustments Affecting Registrable Common Stock.

 

Without the written consent of the Holders beneficially owning a majority of the
outstanding shares of Registrable Common Stock, the Company shall not effect or
permit to occur any combination, subdivision or reclassification of Registrable
Common Stock that would materially adversely affect the ability of the Holders
to include such Registrable Common Stock in any registration of its securities
under the Securities Act contemplated by this Agreement or the marketability of
such Registrable Common Stock under any such registration or other offering.

 

13.   Exchange Act Reports.

 

So long as any Holder beneficially owns Registrable Common Stock, if the Company
is not required to file reports pursuant to Section 13(a) or Section 15(d) of
the Exchange Act, it will prepare and furnish to the Holders and make publicly
available in accordance with Rule 144(c) promulgated under the Securities Act
annual and quarterly financial statements, together with a  discussion and
analysis of such financial statements in form and substance similar to those
that would otherwise be required to be included in reports required by
Section 13(a) or Section 15(d) of the Exchange Act, as well as any other
information required thereby, in the time period that such filings would have
been required to have been made under the Exchange Act.

 

14.   Rule 144 and Rule 144A.

 

If the Company has a class of equity securities registered under the Exchange
Act, the Company shall take all actions reasonably necessary to enable the
Holders to sell Registrable Common Stock without registration under the
Securities Act to the maximum extent permitted by the exemptions provided by
(a) Rule 144 under the Securities Act, as such Rule may be amended from time to
time, (b) Rule 144A under the Securities Act, as such Rule may be

 

23

--------------------------------------------------------------------------------


 

amended from time to time, or (c) any similar rules or regulations hereafter
adopted by the Commission, including, without limiting the generality of the
foregoing, filing on a timely basis all reports required to be filed under the
Exchange Act.  Upon the written request of any Holder, the Company shall deliver
to such Holder a written statement as to whether it has complied with such
requirements.

 

15.   Amendments and Waivers.

 

Any provision of this Agreement may be amended, modified or waived if, but only
if, the written consent to such amendment, modification or waiver has been
obtained (i) except as provided in clauses (ii), (iii) and (iv) below, from the
Holders of at least two-thirds of the shares of Registrable Common Stock
affected by such amendment, modification or waiver, (ii) in the case of any
amendment, modification or waiver of any provision of Section 5, 9 or 10 hereof
or this Section 15 or any provisions as to the number of requests for
registration to which Paulson and its Affiliates are entitled under Section 3
hereof, from Paulson, (iii) in the case of any amendment, modification or waiver
of any provision of Section 5, 9 or 10 hereof or this Section 15 or any
provisions as to the number of requests for registration to which the Other
Holders are entitled under Section 3 hereof, from the Other Holders beneficially
owning at least a majority of the outstanding shares of Registrable Common Stock
held by the Other Holders, and (iv) in the case of any other amendment,
modification or waiver of any provision of this Agreement which adversely
affects any right and/or obligation under this Agreement of Paulson and its
Affiliates or the Other Holders, from Paulson or the Other Holders beneficially
owning at least a majority of the outstanding shares of Registrable Common Stock
held by the Other Holders, respectively.  Any amendment, modification or waiver
of any provision of this Agreement requires the approval of the Company, and any
amendment, modification or waiver of any provision of this Agreement that
affects Paulson shall be approved by a majority of the directors of the Company
independent of Paulson and management of the Company.

 

16.   Nominees for Beneficial Owners.

 

In the event that any Registrable Common Stock is held by a nominee for the
beneficial owner thereof, the beneficial owner thereof may, at its election in
writing delivered to the Company, be treated as the holder of such Registrable
Common Stock for purposes of any request or other action by any Holder or
Holders pursuant to this Agreement or any determination of the number or
percentage of shares of Registrable Common Stock held by any Holder or Holders
contemplated by this Agreement.  If the beneficial owner of any Registrable
Common Stock so elects, the Company may require assurances reasonably
satisfactory to it of such owner’s beneficial ownership of such Registrable
Common Stock.

 

17.   Assignment.

 

The provisions of this Agreement shall be binding upon and inure to the benefit
of the parties hereto and their respective heirs, successors and permitted
assigns.  Any Holder may Transfer to any Transferee (and any transferee of such
Holder may Transfer to any subsequent Transferee) (in each case as permitted
under applicable law) its Registrable Common Stock and its rights and
obligations under this Agreement, provided that such Transferee shall agree in
writing prior to the assignment to be bound by this Agreement as if it were an
original party

 

24

--------------------------------------------------------------------------------


 

hereto, whereupon such Transferee shall for all purposes be deemed to be a
Holder under this Agreement but only if the Transferor Transfers to such
Transferee at least five percent (5%) of the shares of Registrable Common Stock
outstanding as of the date of this Agreement.  Except as provided above or
otherwise permitted by this Agreement, neither this Agreement nor any right,
remedy, obligation or liability arising hereunder or by reason hereof shall be
assignable by any Holder without the prior written consent of the other parties
hereto.  The Company may not assign this Agreement or any right, remedy,
obligation or liability arising hereunder or by reason hereof without the
consent of Paulson and the Holders beneficially owning a majority of the
outstanding shares of Registrable Common Stock.

 

18.   Calculation of Percentage or Number of Shares of Registrable Common Stock.

 

For purposes of this Agreement, all references to a percentage or number of
shares of Registrable Common Stock or Common Stock shall be calculated based
upon the number of shares of Registrable Common Stock or Common Stock, as the
case may be, outstanding at the time such calculation is made and shall exclude
any Registrable Common Stock or Common Stock, as the case may be, beneficially
owned by the Company or any Subsidiary of the Company.  For the purposes of
calculating any percentage or number of shares of Registrable Common Stock or
Common Stock as contemplated by the previous sentence, the terms “Holder”,
“Original Holder” and “Initiating Holder” shall include all Affiliates thereof
(other than the Company and its Subsidiaries) beneficially owning any shares of
Registrable Common Stock or Common Stock.

 

19.   Termination of Registration Rights.  This Agreement, including, without
limitation, the Company’s obligations under Sections 2(a), 3(a) and 4 hereof to
register Common Stock for sale under the Securities Act shall terminate on the
first date on which there are no Holders parties this Agreement. 
Notwithstanding any termination of this Agreement pursuant to this Section 19,
the parties’ obligations under Section 5 and Section 10 hereof shall continue in
full force and effect.

 

20.   Miscellaneous.

 

(a)   Further Assurances.  The Company shall execute such documents and other
papers and perform such further acts as may be reasonably required or advisable
to carry out the provisions of this Agreement and the transactions contemplated
hereby.

 

(b)   Headings.  The headings in this Agreement are for convenience of reference
only and shall not control or affect the meaning or construction of any
provisions hereof.

 

(c)   Conflicting Instructions.  A Person is deemed to be a holder of
Registrable Common Stock whenever such Person owns of record Registrable Common
Stock.  If the Company receives conflicting instructions, notices or elections
from two or more Persons with respect to the same Registrable Common Stock, the
Company will act upon the basis of instructions, notice or election received
from the registered owner of such Registrable Common Stock.

 

(d)   Remedies.  Each Holder, in addition to being entitled to exercise all
rights granted by law, including recovery of damages, will be entitled to
specific performance of its

 

25

--------------------------------------------------------------------------------


 

rights under this Agreement.  The Company agrees that monetary damages would not
be adequate compensation for any loss incurred by reason of a breach by it of
the provisions of this Agreement and the Company hereby agrees to waive the
defense in any action for specific performance that a remedy at law would be
adequate.

 

(e)   Entire Agreement.  This Agreement constitutes the entire agreement and
understanding of the parties hereto in respect of the subject matter contained
herein, and there are no restrictions, promises, representations, warranties,
covenants, or undertakings with respect to the subject matter hereof, other than
those expressly set forth or referred to herein.  This Agreement supersedes all
prior agreements and understandings between the parties hereto with respect to
the subject matter hereof.

 

(f)    Notices.  All notices, requests and demands to or upon the respective
parties hereto to be effective shall be in writing (including by telecopy), and,
unless otherwise expressly provided herein, shall be deemed to have been duly
given or made when delivered by hand, or two Business Days after being delivered
to a recognized courier (whose stated terms of delivery are two Business Days or
less to the destination of such notice), or five calendar days after being
deposited in the mail, postage prepaid, or, in the case of telecopy notice, when
received, addressed as set forth on Schedule B hereto to the parties hereto, or
to such other address as may be hereafter notified by the respective parties
hereto.

 

(g)   Governing Law.  This Agreement shall be governed by and construed in
accordance with the laws of the State of New York applicable to contracts made
and to be performed therein.

 

(h)   Venue; No Jury Trial.  The parties agree that any action or proceeding
with respect to any controversy, claim or dispute arising out of or relating to
this Agreement or any other agreement entered into in connection herewith shall
be brought against any of the parties exclusively in either the United States
District Court for the Southern District of New York or any state court of the
State of New York located in such district, and each of the parties hereby
consents to the personal jurisdiction of such court (and to the appropriate
appellate courts) in any such action or proceeding and waives any objection,
including, without limitation, any objection to the laying of venue or on the
grounds of forum non conveniens, which any of them may now or hereafter have to
the bringing of such action or proceeding in such respective jurisdictions. 
Each party hereby irrevocably consents to the service of process of any of the
aforesaid courts in any such action or proceeding by the mailing of copies
thereof by registered or certified mail, postage prepaid, to the other parties
to such action or proceeding.  EACH PARTY ACKNOWLEDGES AND AGREES THAT ANY
CONTROVERSY WHICH MAY ARISE UNDER THIS AGREEMENT IS LIKELY TO INVOLVE
COMPLICATED AND DIFFICULT ISSUES, AND THEREFORE EACH PARTY HEREBY IRREVOCABLY
AND UNCONDITIONALLY WAIVES ANY RIGHT SUCH PARTY MAY HAVE TO A TRIAL BY JURY.

 

(i)    Severability.  Notwithstanding any provision of this Agreement, neither
the Company nor any other party hereto shall be required to take any action
which would be in violation of any applicable federal or state securities law. 
The invalidity or unenforceability of any provision of this Agreement in any
jurisdiction shall not affect the validity, legality or enforceability of any
other provision of this Agreement in such jurisdiction or the validity, legality
or

 

26

--------------------------------------------------------------------------------


 

enforceability of this Agreement, including any such provision, in any other
jurisdiction, it being intended that all rights and obligations of the parties
hereunder shall be enforceable to the fullest extent permitted by law.

 

(j)    Counterparts.  This Agreement may be executed in two or more
counterparts, each of which shall be deemed an original but all of which shall
constitute one and the same Agreement.

 

[Remainder of this page intentionally left blank.]

 

27

--------------------------------------------------------------------------------


 

IN WITNESS WHEREOF, the parties hereto have executed this Agreement as of the
date first above written.

 

 

IDEARC INC.

 

 

 

 

 

 

By:

/s/ Samuel D. Jones

 

 

Name: Samuel D. Jones

 

 

Title: Executive Vice President, Chief Financial Officer and Treasurer

 

[Signature Page to Registration Rights Agreement]

 

--------------------------------------------------------------------------------


 

 

PAULSON & CO. INC., on behalf of the several investment funds and accounts
managed by it

 

 

 

 

 

 

By:

/s/ Stuart Merzer

 

 

Name: Stuart Merzer

 

 

Title: Authorized Signatory

 

--------------------------------------------------------------------------------


 

SCHEDULE A

 

Original Holders

 

BLT 8 LLC

 

Paulson Advantage Master Ltd.

 

Paulson Advantage Plus Master Ltd.

 

Paulson Advantage Select Master Ltd.

 

Paulson Credit Opportunities Master Ltd.

 

Paulson Recovery Master Fund Ltd.

 

--------------------------------------------------------------------------------


 

SCHEDULE B

 

NOTICES

 

If to the Company, to:

 

Idearc Inc.

2200 West Airfield Drive

P.O. Box 619810

DFW Airport, Texas 75261-9810

Tel:  972-453-3718

Fax:  972-453-6869

Attention:  Cody Wilbanks

 

with a copy to (which shall not constitute notice):

 

Fulbright & Jaworski L.L.P.

2200 Ross Avenue, Suite 2800

Dallas, Texas 75201-2784

Fax:  214-855-8200

Attention:  Glen Hettinger

 

If to Paulson, to:

 

Paulson & Co. Inc.

1251 Avenue of the Americas, 50th Floor

New York, NY  10020

Fax: (212) 977-9505

Attention:  Daniel B. Kamensky

 

with a copy to (which shall not constitute notice):

 

Akin Gump Strauss Hauer & Feld LLP

One Bryant Park

New York, New York 10036

Fax:  (212) 872-1002

Attention:  Andrew Hulsh

    Fred Hodara

 

If to the Other Holders, to:

 

such Holder, at such Holder’s address or to such Holder’s telephone or telecopy
number reflected in the Company’s books and records,

 

and, with respect to the Original Holders and their permitted Transferees, with
a copy to (which shall not constitute notice):

 

--------------------------------------------------------------------------------


 

Simpson Thacher & Bartlett LLP

425 Lexington Avenue
New York, New York 10017

Attention:  Peter J. Gordon, Esq.

Fax:    (212) 455-2502

 

--------------------------------------------------------------------------------


 

EXHIBIT A

 

FORM OF SELLING STOCKHOLDER QUESTIONNAIRE

 

The undersigned beneficial owner (the “Selling Stockholder”) of shares (the
“Registrable Common Stock”) of common stock, par value $0.01 per share, of
Idearc Inc. (the “Company”), hereby gives notice to the Company of its intention
to sell or otherwise dispose of Registrable Common Stock beneficially owned by
it and listed below in Item 3 (unless otherwise specified under Item 3) pursuant
to the Shelf Registration Statement.  The undersigned, by signing and returning
this Selling Stockholder Questionnaire, understands that it will be bound by the
terms and conditions of this Selling Stockholder Questionnaire and the
Registration Rights Agreement, dated as of December 31, 2009, among the Company
and the Holders named therein (the “Registration Rights Agreement”). 
Capitalized terms used and not defined herein shall have the meaning ascribed to
them in the Registration Rights Agreement.

 

In accordance with the Registration Rights Agreement, Selling Stockholders that
do not complete this Selling Stockholder Questionnaire and deliver it to the
Company as provided below will not be named selling stockholders in the
prospectus and therefore will not be permitted to sell any Registrable Common
Stock pursuant to the Shelf Registration Statement.

 

Pursuant to the Registration Rights Agreement, the undersigned has agreed to
indemnify and hold harmless the Company’s directors, the Company’s officers and
each person, if any, who controls the Company within the meaning of either
Section 15 of the Securities Act or Section 20 of the Exchange Act from and
against certain losses arising in connection with statements concerning the
undersigned made in the Shelf Registration Statement or the related prospectus
in reliance upon the information provided in this Selling Stockholder
Questionnaire.  The undersigned hereby acknowledges its obligations under the
Registration Rights Agreement to indemnify and hold harmless certain persons set
forth therein.

 

Certain legal consequences arise from being named a selling stockholder in the
Shelf Registration Statement and the related prospectus.  Accordingly, holders
and beneficial owners are advised to consult their own securities law counsel
regarding the consequences of being named or not named as a selling stockholder
in the Shelf Registration Statement and the related prospectus.

 

The undersigned hereby provides the following information to the Company and
represents and warrants that such information is accurate and complete:

 

(1)

(a)

Full Legal Name of Selling Stockholder:

 

 

 

 

(b)

Full Legal Name of Registered Holder (if not the same as (a) above) through
which Registrable Common Stock listed in (3) below is held:

 

 

 

 

(c)

Full Legal Name of DTC Participant  (if applicable and if not the same as
(b) above) through which Registrable Common Stock listed in (3) below is held:

 

 

 

(2)

Address for Notices to Selling Stockholder:

 

A-1

--------------------------------------------------------------------------------


 

 

 

 

 

 

Telephone (including area code):

 

 

Fax (including area code):

 

 

Contact Person:

 

(3)

Beneficial Ownership of Registrable Common Stock:

 

 

 

(a)

Type and Principal Amount/Number of Registrable Common Stock beneficially owned:

 

 

 

 

(b)

CUSIP No(s). of such Registrable Common Stock beneficially owned:

 

 

 

(4)

Beneficial Ownership of Other Securities of the Company Owned by the Selling
Stockholder:

 

Except as set forth below in this Item (4), the undersigned is not the
beneficial or registered owner of any securities of the Company other than the
Registrable Common Stock listed above in Item (3).

 

(a)

Type and Amount of Other Securities beneficially owned by the Selling
Stockholder:

 

 

 

 

(b)

CUSIP No(s). of such Other Securities beneficially owned:

 

 

 

(5)

Relationship with the Company:

 

Except as set forth below, neither the undersigned nor any of its affiliates,
officers, directors or principal equity holders (5% or more) has held any
position or office or has had any other material relationship with the Company
(or its predecessors or affiliates) during the past three years.

 

State any exceptions here:

 

(6)

Is the Selling Stockholder a registered broker-dealer?

 

Yes

o

 

No

o

 

If “Yes”, please answer subsection (a) and subsection (b):

 

 

 

(a)

Did the Selling Stockholder acquire the Registrable Common Stock as compensation
for underwriting/broker-dealer activities to the Company?

 

 

Yes

o

 

 

No

o

 

 

(b)

If you answered “No” to question 6(a), please explain your reason for acquiring
the Registrable Common Stock:

 

 

 

 

 

 

 

 

(7)

Is the Selling Stockholder an affiliate of a registered broker-dealer?

 

Yes

o

 

No

o

 

If “Yes”, please identify the registered broker-dealer(s), describe the nature
of the affiliation(s) and answer subsection (a) and subsection (b):

 

 

 

 

 

(a)

Did the Selling Stockholder purchase the Registrable Common Stock in the
ordinary course of business (if no, please explain)?

 

 

Yes

o

 

 

No

o

Explain:

 

 

 

A-2

--------------------------------------------------------------------------------


 

 

 

(b)

Did the Selling Stockholder have an agreement or understanding, directly or
indirectly, with any person to distribute the Registrable Common Stock at the
same time the Registrable Common Stock were originally purchased (if yes, please
explain)?

 

 

Yes

o

Explain:

 

 

 

 

No

o

 

 

 

(8)

Is the Selling Stockholder a non-public entity?

 

Yes

o

 

No

o

 

If “Yes”, please answer subsection (a):

 

 

(a)

Identify the natural person or persons that have voting or investment control
over the Registrable Common Stock that the non-public entity owns:

 

 

 

 

 

 

 

 

(9)

Plan of Distribution:

 

Except as set forth below, the undersigned Selling Stockholder (including its
donees and pledgees) intends to distribute the Registrable Common Stock listed
above in Item (3) pursuant to the Shelf Registration Statement only as follows
(if at all):  Such Registrable Common Stock may be sold from time to time
directly by the undersigned Selling Stockholder or, alternatively, in accordance
with the Registration Rights Agreement, through underwriters, broker-dealers or
agents.  If the Registrable Common Stock is sold through underwriters or
broker-dealers, the Selling Stockholders will be responsible for underwriting
discounts or commissions or agent commissions.  Such Registrable Common Stock
may be sold in one or more transactions at fixed prices, at prevailing market
prices at the time of sale, at varying prices determined at the time of sale, or
at negotiated prices.  Such sales may be effected in transactions (which may
involve cross or block transactions) (i) on any national securities exchange or
quotation service on which the Registrable Common Stock may be listed or quoted
at the time of sale, (ii) in the over-the-counter market, (iii) in transactions
otherwise than on such exchanges or services or in the over-the-counter market,
or (iv) through the writing of options.  In connection with sales of the
Registrable Common Stock or otherwise, the undersigned Selling Stockholder may
enter into hedging transactions with broker-dealers, which may in turn engage in
short sales of the Registrable Common Stock in the course of hedging positions
they assume.  The undersigned Selling Stockholder may also sell Registrable
Common Stock short and deliver Registrable Common Stock to close out short
positions, or loan or pledge Registrable Common Stock to broker-dealers that in
turn may sell such securities.

 

State any exceptions here:

 

 

The undersigned Selling Stockholder acknowledges that it understands its
obligations to comply with the provisions of the Exchange Act, and the
rules thereunder relating to stock manipulation, particularly Regulation M
thereunder (or any successor rules or regulations), in connection with any
offering of Registrable Common Stock pursuant to the Shelf Registration
Agreement.  The undersigned agrees that neither it nor any person acting on its
behalf will engage in any transaction in violation of such provisions.

 

Pursuant to the Registration Rights Agreement, the Company has agreed under
certain circumstances to indemnify the Selling Stockholder against certain
liabilities.

 

A-3

--------------------------------------------------------------------------------


 

In the event the undersigned transfers all or any portion of the Registrable
Common Stock listed in Item (3) above after the date on which such information
is provided to the Company other than pursuant to the Shelf Registration
Statement, the undersigned agrees to notify the transferee(s) at the time of the
transfer of its rights and obligations under this Selling Stockholder
Questionnaire and the Registration Rights Agreement.

 

In accordance with the undersigned’s obligation under the Registration Rights
Agreement to provide such information as may be required by law or by the staff
of the Commission for inclusion in the Shelf Registration Statement, the
undersigned agrees to promptly notify the Company of any inaccuracies or changes
in the information provided herein that may occur subsequent to the date hereof
at any time while the Shelf Registration Statement remains effective.  All
notices hereunder and pursuant to the Registration Rights Agreement shall be
made in writing, by hand-delivery, first-class mail, or air courier guaranteeing
overnight delivery to the address set forth below.

 

By signing below, the undersigned consents to the disclosure of the information
contained herein in its answers to Items (1) through (9) above and the inclusion
of such information in the Shelf Registration Statement and the related
prospectus.  The undersigned understands that such information will be relied
upon by the Company in connection with the preparation or amendment of the Shelf
Registration Statement and the related prospectus.

 

By signing below, the undersigned agrees that if the Company notifies the
undersigned in accordance with and pursuant to the Registration Rights Agreement
that Shelf Registration Statement is not available, the undersigned will in
accordance with and pursuant to the Registration Rights Agreement suspend use of
the prospectus until notice from the Company that the prospectus is again
available.

 

Once this Selling Stockholder Questionnaire is executed by the undersigned and
received by the Company, the terms of this Selling Stockholder Questionnaire,
and the representations, warranties and agreements contained herein, shall be
binding on, shall inure to the benefit of and shall be enforceable by the
respective successors, heirs, personal representatives and assigns of the
Company and the undersigned with respect to the Registrable Common Stock
beneficially owned by the undersigned and listed in Item (3) above.  This
Selling Stockholder Questionnaire shall be governed in all respects by the laws
of the State of New York.

 

IN WITNESS WHEREOF, the undersigned, by authority duly given, has caused this
Selling Stockholder Questionnaire to be executed and delivered either in person
or by its duly authorized agent.

 

Dated:

 

 

 

 

 

 

 

 

 

 

 

Beneficial Owner

 

 

 

 

 

 

By:

 

 

A-4

--------------------------------------------------------------------------------


 

 

 

Name:

 

 

 

Title:

 

 

PLEASE RETURN THE COMPLETED AND EXECUTED
SELLING STOCKHOLDER QUESTIONNAIRE TO THE COMPANY AT:

 

Idearc Inc.

2200 West Airfield Drive

P.O. Box 619810

DFW Airport, Texas 75261-9810

Tel:  972-453-3718

Fax:  972-453-6869

Attention:  Cody Wilbanks

 

A-5

--------------------------------------------------------------------------------